
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


REVOLVING CREDIT AND SECURITY AGREEMENT


between

SYNAVANT INC.

and

EACH OF ITS SUBSIDIARIES THAT ARE SIGNATURES HERETO
As Borrowers

and

CAPITALSOURCE FINANCE LLC
As Lender

Dated as of
March 31, 2003

--------------------------------------------------------------------------------




REVOLVING CREDIT AGREEMENT


TABLE OF CONTENTS


 
 
 
  Page

--------------------------------------------------------------------------------

I. DEFINITIONS   1   1.1 General Terms   1
II.
ADVANCES, PAYMENT AND INTEREST
 
1   2.1 The Revolving Facility   1   2.2 The Note; Maturity   2   2.3 Interest  
3   2.4 Revolving Facility Disbursements; Requirement to Deliver Borrowing
Certificate   3   2.5 Revolving Facility Collections; Repayment; Borrowing
Availability and Lockbox   4   2.6 Promise to Pay; Manner of Payment   5   2.7
Repayment of Excess Advances   5   2.8 Payments by Lender   5   2.9 Grant of
Security Interest; Collateral   5   2.10 Collateral Administration   7   2.11
Power of Attorney   8   2.12 Letters of Credit   8
III.
FEES AND OTHER CHARGES
 
10   3.1 Commitment Fee   10   3.2 Unused Line Fee   10   3.3 Collateral
Management Fee   11   3.4 Early Termination Fee   11   3.5 Computation of Fees;
Lawful Limits   11   3.6 Default Rate of Interest   11   3.7 Acknowledgement of
Joint and Several Liability   12
IV.
CONDITIONS PRECEDENT
 
12   4.1 Conditions to Initial Advance and Closing   12   4.2 Conditions to Each
Advance and Issuance of Each Letter of Credit   14
V.
REPRESENTATIONS AND WARRANTIES
 
15   5.1 Organization and Authority   15   5.2 Loan Documents   15   5.3
Subsidiaries, Capitalization and Ownership Interests   16   5.4 Properties   16
  5.5 Other Agreements   16   5.6 Litigation   17   5.7 Hazardous Materials   17
  5.8 Tax Returns; Governmental Reports   17   5.9 Financial Statements and
Reports   17   5.10 Compliance with Law   18   5.11 Intellectual Property   18  
5.12 Licenses and Permits; Labor   18   5.13 No Default   19   5.14 Disclosure  
19   5.15 Existing Indebtedness; Investments and Certain Contracts   19   5.16
Other Agreements   19   5.17 Insurance   19   5.18 Names; Location of Offices,
Records and Collateral   20

i

--------------------------------------------------------------------------------

  5.19 Non-Subordination   20   5.20 Accounts   20   5.21 Survival   21   5.22
IRS Tax Liability   21
VI.
AFFIRMATIVE COVENANTS
 
21   6.1 Financial Statements, Reports and Other Information   21   6.2 Payment
of Obligations   23   6.3 Conduct of Business and Maintenance of Existence and
Assets   23   6.4 Compliance with Legal and Other Obligations   23   6.5
Insurance   24   6.6 True Books   24   6.7 Inspection; Periodic Audits   24  
6.8 Further Assurances; Post Closing   24   6.9 Payment of Indebtedness   25  
6.10 Lien Searches   25   6.11 Use of Proceeds   25   6.12 Collateral Documents;
Security Interest in Collateral   25   6.13 Intentionally Omitted   26   6.14
Taxes and Other Charges   26
VII.
NEGATIVE COVENANTS
 
26   7.1 Financial Covenants   26   7.2 Permitted Indebtedness   27   7.3
Permitted Liens   27   7.4 Investments; New Facilities or Collateral;
Subsidiaries   28   7.5 Dividends; Redemptions   28   7.6 Transactions with
Affiliates   29   7.7 Charter Documents; Fiscal Year; Dissolution; Use of
Proceeds   29   7.8 Truth of Statements   30   7.10 Subordinated Debt   30
VIII.
EVENTS OF DEFAULT
 
30
IX.
RIGHTS AND REMEDIES AFTER DEFAULT
 
32   9.1 Rights and Remedies   32   9.2 Application of Proceeds   33   9.3
Rights of Lender to Appoint Receiver   34   9.4 Rights and Remedies not
Exclusive   34
X.
WAIVERS AND JUDICIAL PROCEEDINGS
 
34   10.1 Waivers   34   10.2 Delay; No Waiver of Defaults   35   10.3 Jury
Waiver   35
XI.
EFFECTIVE DATE AND TERMINATION
 
35   11.1 Effectiveness and Termination   35   11.2 Survival   36

ii

--------------------------------------------------------------------------------


XII.
MISCELLANEOUS
 
36   12.1 Governing Law; Jurisdiction; Service of Process; Venue   36   12.2
Successors and Assigns; Participations; New Lenders   37   12.3 Application of
Payments   37   12.4 Indemnity   37   12.5 Notice   38   12.6 Severability;
Captions; Counterparts; Facsimile Signatures   38   12.7 Expenses   39   12.8
Entire Agreement; Miscellaneous   39   12.9 Lender Approvals   40   12.10
Confidentiality and Publicity   40   12.11 Intentionally Omitted   40   12.12
Agent   40   1) Minimum EBITDA   1   2) Fixed Charge Coverage Ratio
(EBITDA/Fixed Charges)   1   3) Net Worth   1   4) Cash Velocity   2   5)
Minimum Liquidity and Working Capital   2

iii

--------------------------------------------------------------------------------


REVOLVING CREDIT AND SECURITY AGREEMENT


        THIS REVOLVING CREDIT AND SECURITY AGREEMENT (the "Agreement") dated as
of March 31, 2003, is entered into between SYNAVANT INC., a Delaware corporation
("Parent"), and each of Parent's Subsidiaries listed on the signature pages
hereto (such Subsidiaries and Parent shall be referred to individually and
collectively as "Borrower" or collectively as "Borrowers"), and CAPITALSOURCE
FINANCE LLC, a Delaware limited liability company ("Lender").

        WHEREAS, Borrower has requested that Lender make available to Borrower a
revolving credit facility (the "Revolving Facility") in a maximum principal
amount at any time outstanding of up to Fifteen Million Dollars ($15,000,000.00)
(the "Facility Cap"), and within the Facility Cap, a sublimit of Three Million
Dollars ($3,000,000.00) to be used for the issuance of standby letters of credit
or to cash collateralize obligations to be secured by letters of credit (the
"L/C Sublimit"), the proceeds of which shall be used by Borrower for refinancing
Borrower's existing obligations and indebtedness, capital expenditures, and
working capital needs in connection with Parent and its Subsidiaries'
international technological software and services and marketing businesses;

        WHEREAS, on the date of this Agreement there are no Guaranties; and

        WHEREAS, Lender is willing to make the Revolving Facility available to
Borrower upon the terms and subject to the conditions set forth herein.

        NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which hereby are
acknowledged, Borrower and Lender hereby agree as follows:

I.    DEFINITIONS

1.1  General Terms

        For purposes of this Agreement, in addition to the definitions above and
elsewhere in this Agreement, the terms listed in Appendix A hereto shall have
the meanings given such terms in Appendix A, which is incorporated herein and
made a part hereof. All capitalized terms used which are not specifically
defined shall have meanings provided in Article 9 of the UCC in effect on the
date hereof to the extent the same are used or defined therein. Unless otherwise
specified herein or in Appendix A, any agreement or contract referred to herein
or in Appendix A shall mean such agreement as modified, amended or supplemented
from time to time. Unless otherwise specified, as used in the Loan Documents or
in any certificate, report, instrument or other document made or delivered
pursuant to any of the Loan Documents, all accounting terms not defined in
Appendix A elsewhere in this Agreement shall have the meanings given to such
terms in and shall be interpreted in accordance with GAAP.

II.    ADVANCES, PAYMENT AND INTEREST

2.1  The Revolving Facility

        (a)  Subject to the provisions of this Agreement, Lender shall make
Advances to Borrower under the Revolving Facility from time to time during the
Term, provided that, notwithstanding any other provision of this Agreement, the
aggregate amount of all Advances at any one time outstanding under the Revolving
Facility shall not exceed the lesser of either of (a) the Facility Cap or
(b) the Availability. The Revolving Facility is a revolving credit facility,
which may be drawn, repaid and, subject to the terms and conditions of this
Agreement, redrawn, from time to time as permitted under this Agreement. Any
determination as to whether there is availability within the Borrowing Base for
Advances shall be made by Lender in its Permitted Discretion and is final and
binding upon Borrower; provided that after the consummation of the IM
Transaction until such time as the parties agree upon financial covenants
pursuant to Section 7.1 hereto, any determination as to whether there is
availability within the Borrowing Base for Advance shall be made by Lender in
its sole discretion. Unless otherwise permitted by Lender, each Advance shall be
in an amount of at least $1,000. Subject to the provisions

--------------------------------------------------------------------------------

of this Agreement, Borrower may request Advances under the Revolving Facility up
to and including the value, in U.S. Dollars of the Borrowing Base minus, if
applicable, amounts reserved pursuant to this Agreement, including without
limitation, the L/C Exposure (such calculated amount being referred to herein as
the "Availability"). Advances under the Revolving Facility automatically shall
be made for the payment of interest on the Note and other Obligations on the
date when due to the extent available and as provided for herein. Upon the
earlier to occur of (1) consummation of the IM Transaction or (2) July 1, 2003
(such earlier date being referred to as the "Minimum Balance Commencement
Date"), the aggregate Advances outstanding at any one time under the Revolving
Facility shall not be less than the lesser of (i) 100% of Availability or
(ii) $3,000,000 (not including the L/C Exposure) (the "Minimum Balance");
provided, however that even after the Minimum Balance Commencement Date, the
Minimum Balance shall be instituted at Lender's sole discretion, with
simultaneous notice to Borrower.

        (b)  Lender has established the above-referenced advance rate for
Availability and, in its Permitted Discretion, may further adjust the
Availability and such advance rate by applying percentages (known as "liquidity
factors") to Eligible Receivables based upon Borrower's actual recent collection
history in a manner consistent with Lender's underwriting practices and
procedures, including without limitation Borrower's historical returns, rebates,
discounts, credits and allowances (collectively, the "Dilution Items"). Such
liquidity factors and the advance rate for Availability may be adjusted by
Lender throughout the Term as warranted by Lender's underwriting practices and
procedures in its sole credit judgment. Also, Lender shall have the right to
establish from time to time, in its Permitted Discretion, reserves against the
Borrowing Base, which reserves shall have the effect of reducing the amounts
otherwise eligible to be disbursed to Borrower under the Revolving Facility
pursuant to this Agreement.

2.2  The Note; Maturity

        (a)  All Advances under the Revolving Facility shall be evidenced by the
Note, payable to the order of Lender, duly executed and delivered by Borrower
and dated the Closing Date, evidencing the aggregate indebtedness of Borrower to
Lender resulting from Advances under the Revolving Facility, from time to time.
Lender hereby is authorized, but is not obligated, to enter the amount of each
Advance under the Revolving Facility and the amount of each payment or
prepayment of principal or interest thereon in the appropriate spaces on the
reverse of or on an attachment to the Note. Lender will account to Borrower
monthly with a statement of Advances under the Revolving Facility and charges
and payments made pursuant to this Agreement, and in the absence of error, such
accounting rendered by Lender shall be deemed final, binding and conclusive
unless Lender is notified by Borrower in writing to the contrary within thirty
(30) calendar days of Receipt of each accounting, which notice shall be deemed
an objection only to items specifically objected to therein.

        (b)  All amounts outstanding under the Note and other Obligations shall
be due and payable in full upon the earlier of (i) the last day of the Term,
(ii) an acceleration of the Obligations in accordance with Article VIII, or
(iii) the termination of the Agreement in accordance with the terms hereof (such
earlier date being the "Revolving Facility Maturity Date").

2.3  Interest

        Interest on outstanding Advances under the Note shall be payable monthly
in arrears on the first day of each calendar month at an annual rate of Prime
Rate plus 2.0%, provided, however, that, notwithstanding any provision of any
Loan Document, the interest on outstanding Advances under the Note shall be not
less than 6.5%, in each case calculated on the basis of a 360-day year and for
the actual number of calendar days elapsed in each interest calculation period.
Interest accrued on each Advance under the Note shall be due and payable on the
first day of each calendar month, in accordance with the procedures provided for
in Section 2.5, commencing April 1, 2003, and continuing

2

--------------------------------------------------------------------------------


until the later of the Revolving Facility Maturity Date and the full performance
and irrevocable payment in full in cash of the Obligations.

2.4  Revolving Facility Disbursements; Requirement to Deliver Borrowing
Certificate

        (a)  So long as no Default or Event of Default shall have occurred and
be continuing, Borrower may give Lender irrevocable written notice requesting an
Advance under the Revolving Facility by delivering to Lender not later than
11:00 a.m. (New York City time) at least two (2) but not more than four
(4) Business Days before the proposed borrowing date of such requested Advance
(the "Borrowing Date"), a completed Borrowing Certificate and relevant
supporting documentation reasonably satisfactory to Lender, which shall
(i) specify the proposed Borrowing Date of such Advance which shall be a
Business Day, (ii) specify the principal amount of such requested Advance, and
(iii) certify the matters contained in Section 4.2.

        (b)  If Lender has not instituted the Minimum Balance in accordance with
this Agreement, each time a request for an Advance is made (and if Lender has
instituted the Minimum Balance in accordance with this Agreement, each time a
request for an Advance is made that would increase the balance of the
outstanding Advances to an amount greater than $3,000,000), and, in any event
and regardless of whether an Advance is being requested, on the first Business
Day of each week during the Term (and more frequently if Lender shall so request
after an Event of Default has occurred and is continuing) until the Obligations
are paid in cash in full and this Agreement is terminated, Borrower shall
deliver to Lender a Borrowing Certificate accompanied by a separate detailed
aging and categorizing of Borrower's accounts receivable and accounts payable
and such other supporting documentation with respect to the figures and
information in the Borrowing Certificate as Lender shall reasonably request from
a credit or security perspective or otherwise.

        (c)  If a Minimum Balance has been instituted by Lender in accordance
with the terms hereof, Lender shall also make additional Advances to Borrower
without the requirement of a Borrowing Certificate ("Automatic Advance") after
Lender has received collections in the Concentration Account. The respective
amounts of such Automatic Advances shall be that amount, if any, necessary to
make the total outstanding Advances under the Revolving Facility equal to the
Minimum Balance. Lender will use its best efforts to make such Automatic
Advances on a Business Day that is within two (2) Business Days of the receipt
of any collections in the Concentration Account by the Lender which cause the
outstanding principal Loans to be less than the Minimum Balance. Borrower hereby
represents that any change in the Borrowing Base that would reduce Availability
to below $3,000,000 will be reported to Lender within two (2) Business Days.
Borrower further represents that all representations and warranties made in the
Borrowing Certificate most recently submitted prior to an Automatic Advance
shall apply to such Automatic Advance and that Borrower shall notify Lender of
any changes thereto.

        (d)  On each Borrowing Date, Borrower irrevocably authorizes Lender to
disburse the proceeds of the requested Advance to the appropriate Borrower's
account(s) as set forth on Schedule 2.4, in all cases for credit to the
appropriate Borrower (or to such other account as to which the appropriate
Borrower shall instruct Lender) via Federal funds wire transfer no later than
4:00 p.m. (New York City time).

2.5  Revolving Facility Collections; Repayment; Borrowing Availability and
Lockbox

        Parent and Synavant LLC shall maintain one or more lockbox accounts
(individually and collectively, the "Lockbox Account") with one or more banks
acceptable to Lender (each, a "Lockbox Bank"), and shall execute with each
Lockbox Bank one or more agreements acceptable to Lender (individually and
collectively, the "Lockbox Agreement"), and such other agreements related
thereto as Lender or the Lockbox Bank may require. Parent and Synavant LLC shall
ensure that all collections of

3

--------------------------------------------------------------------------------


their respective Accounts and all other cash payments received by either of them
are paid and delivered directly from Account Debtors and other Persons into the
appropriate Lockbox Account. The Lockbox Agreements shall provide that the
Lockbox Banks immediately will transfer all funds paid into the Lockbox Accounts
into a depository account or accounts maintained by Lender or an Affiliate of
Lender at such bank as Lender may communicate to Parent and Synavant LLC from
time to time (the "Concentration Account"). Notwithstanding and without limiting
any other provision of any Loan Document, Lender shall apply, on a daily basis,
all funds transferred into the Concentration Account pursuant to the Lockbox
Agreement and this Section 2.5 in such order and manner as determined by Lender
in its Permitted Discretion. To the extent that any Accounts collections of
Parent and Synavant LLC or any other cash payments received by Parent and
Synavant LLC are not sent directly to the appropriate Lockbox Account but are
received by Parent and Synavant LLC or any of their Affiliates, such collections
and proceeds shall be held in trust for the benefit of Lender and immediately
remitted (and in any event within two (2) Business Days), in the form received,
to the appropriate Lockbox Account for immediate transfer to the Concentration
Account. All funds transferred to the Concentration Account for application to
the Obligations under the Revolving Facility shall be applied to reduce the
Obligations under the Revolving Facility, but, for purposes of calculating
interest hereunder, shall be subject to a seven Business Day clearance period.
If as the result of collections of Accounts and/or any other cash payments
received by Parent and Synavant LLC pursuant to this Section 2.5 a credit
balance exists with respect to the Concentration Account, such credit balance
shall not accrue interest in favor of Parent and Synavant LLC, but shall be
available as appropriate in accordance with the terms of this Agreement. If
applicable, at any time prior to the execution of all or any of the Lockbox
Agreements and operation of all or any of the Lockbox Accounts, Parent and
Synavant LLC and their Affiliates shall direct all collections or proceeds it
receives on Accounts or from other Collateral to the accounts(s) and in the
manner specified by Lender in its Permitted Discretion. Notwithstanding the
foregoing, the parties acknowledge that the provisions of this Section 2.5 and
the provisions of Section 2.9 shall not apply to Borrower's customer rebate
accounts which are custodial accounts that have been established by Borrower for
the benefit of certain customers entitled to rebate payments and which are
funded by such customers.

2.6  Promise to Pay; Manner of Payment

        Borrower absolutely and unconditionally promises to pay principal,
interest and all other amounts payable hereunder, or under any other Loan
Document, without any right of rescission and without any deduction whatsoever,
including any deduction for any setoff, counterclaim or recoupment, and
notwithstanding any damage to, defects in or destruction of the Collateral or
any other event, including obsolescence of any property or improvements. All
payments made by Borrower (other than payments automatically paid through
Advances under the Revolving Facility as provided herein), shall be made only by
wire transfer on the date when due, without offset or counterclaim, in U.S.
Dollars, in immediately available funds to such account as may be indicated in
writing by Lender to Borrower from time to time. Any such payment received after
2:00 p.m. (New York City time) on the date when due shall be deemed received on
the following Business Day. Whenever any payment hereunder shall be stated to be
due or shall become due and payable on a day other than a Business Day, the due
date thereof shall be extended to, and such payment shall be made on, the next
succeeding Business Day, and such extension of time in such case shall be
included in the computation of payment of any interest (at the interest rate
then in effect during such extension) and/or fees, as the case may be.

2.7  Repayment of Excess Advances

        Any balance of Advances under the Revolving Facility outstanding at any
time in excess of the lesser of the Facility Cap, less the L/C Exposure, or the
Availability shall be immediately due and payable by Borrower without the
necessity of any demand, at the Payment Office, whether or not a

4

--------------------------------------------------------------------------------


Default or Event of Default has occurred or is continuing and shall be paid in
the manner specified in Section 2.8.

2.8  Payments by Lender

        Should any amount required to be paid under any Loan Document be unpaid,
such amount may be paid by Lender, which payment shall be deemed a request for
an Advance under the Revolving Facility as of the date such payment is due, and
Borrower irrevocably authorizes disbursement of any such funds to Lender by way
of direct payment of the relevant amount, interest or Obligations. No payment or
prepayment of any amount by Lender or any other Person shall entitle any Person
to be subrogated to the rights of Lender under any Loan Document unless and
until the Obligations have been fully performed and paid irrevocably in cash and
this Agreement has been terminated. Any sums expended by Lender as a result of
any Borrower's or any Guarantor's failure to pay, perform or comply with any
Loan Document or any of the Obligations may be charged to Borrower's account as
an Advance under the Revolving Facility and added to the Obligations.

2.9  Grant of Security Interest; Collateral

        (a)  To secure the payment and performance of the Obligations, each
Borrower hereby grants to Lender a continuing security interest in and Lien
upon, and pledges to Lender, all of its right, title and interest in and to the
following (collectively and each individually, the "Collateral"), which security
interest is intended to be a first priority security interest:

                (i)        all of such Borrower's tangible personal property,
including without limitation all present and future Inventory and Equipment
(including items of equipment which are or become Fixtures), now owned or
hereafter acquired;

                (ii)      all of such Borrower's intangible personal property,
including without limitation all present and future Accounts, securities,
contract rights, Permits, General Intangibles, Chattel Paper, Documents,
Instruments and Deposit Accounts, Letter-of-Credit Rights and Supporting
Obligations, rights to the payment of money or other forms of consideration of
any kind, tax refunds, insurance proceeds, now owned or hereafter acquired, and
all intangible and tangible personal property relating to or arising out of any
of the foregoing;

                (iii)      all of such Borrower's present and future Government
Contracts and rights thereunder and the related Government Accounts and proceeds
thereof, now or hereafter owned or acquired by such Borrower; provided, however,
that Lender shall not have a security interest in any rights under any
Government Contract of such Borrower or in the related Government Account where
the taking of such security interest would be a violation of an express
prohibition contained in the Government Contract (for purposes of this
limitation, the fact that a Government Contract is subject to, or otherwise
refers to, Title 31, § 203 or Title 41, § 15 of the United States Code shall not
be deemed an express prohibition against assignment thereof) or is prohibited by
applicable law; and

                (iv)      any and all additions to any of the foregoing, and any
and all replacements, products and proceeds (including insurance proceeds) of
any of the foregoing.

        (b)  Notwithstanding the foregoing provisions of this Section 2.9, such
grant of a security interest shall not extend to, and the term "Collateral"
shall not include, any General Intangibles of Borrower to the extent that
(i) such General Intangibles are not assignable or capable of being encumbered
as a matter of law or under the terms of any license or other agreement
applicable thereto (but solely to the extent that any such restriction shall be
enforceable under applicable law) without the consent of the licensor thereof or
other applicable party thereto, and (ii) such consent has not been obtained;
provided, however, that the foregoing grant of a security interest shall extend
to, and the term "Collateral" shall include, each of the following: (a) any
General Intangible which is in the nature of

5

--------------------------------------------------------------------------------


an Account or a right to the payment of money or a proceed of, or otherwise
related to the enforcement or collection of, any Account or right to the payment
of money, or goods which are the subject of any Account or right to the payment
of money, (b) any and all proceeds of any General Intangible that is otherwise
excluded to the extent that the assignment, pledge or encumbrance of such
proceeds is not so restricted, and (c) upon obtaining the consent of any such
licensor or other applicable party with respect to any such otherwise excluded
General Intangible, such General Intangible as well as any and all proceeds
thereof that might theretofore have been excluded from such grant of a security
interest and from the term "Collateral."

        (c)  In addition to the foregoing, to secure the payment and performance
of the Obligations, Parent and Synavant LLC have pledged to Lender all of the
securities they own in their Subsidiaries pursuant to the Stock Pledge
Agreement.

        (d)  Upon the execution and delivery of this Agreement, and upon the
proper filing of the necessary financing statements recordation of the
Collateral Patent, Trademark and Copyright Assignment in the United States
Patent and Trademark Office and/or the United States Copyright Office, and
proper delivery of the necessary stock certificates, without any further action,
Lender will have a good, valid and perfected first priority Lien and security
interest in the Collateral, subject to no transfer or other restrictions or
Liens of any kind in favor of any other Person except for Permitted Liens. No
financing statement relating to any of the Collateral is on file in any public
office except those (i) on behalf of Lender, and/or (ii) in connection with
Permitted Liens.

2.10 Collateral Administration

        (a)  All Collateral (except Deposit Accounts) will at all times be kept
by Borrower at the locations set forth on Schedule 5.18B hereto and shall not,
without thirty (30) calendar days prior written notice to Lender, be moved
therefrom, and in any case shall not be moved outside the continental United
States except as provided for in this Agreement.

        (b)  Borrower shall keep accurate and complete records of its Accounts
and all payments and collections thereon and shall submit such records to Lender
on such periodic bases as Lender may request in its Permitted Discretion. In
addition, if Accounts of Borrower in an aggregate face amount in excess of
$100,000 become ineligible because they fall within one of the specified
categories of ineligibility set forth in the definition of Eligible Receivables,
Borrower shall notify Lender of such occurrence on or before the third (3rd)
Business Day following such occurrence and the Borrowing Base shall thereupon be
adjusted to reflect such occurrence. If requested by Lender after the occurrence
and continuation of an Event of Default, Borrower shall execute and deliver to
Lender formal written assignments of all of its Accounts weekly or as often as
Lender may reasonably request, including all Accounts created since the date of
the last assignment, together with copies of claims, invoices and/or other
information related thereto. To the extent that collections from such assigned
Accounts exceed the amount of the Obligations, such excess amount shall not
accrue interest in favor of Borrower, but shall be available to Borrower upon
Borrower's written request.

        (c)  Whether or not an Event of Default has occurred, any of Lender's
officers, employees, representatives or agents shall have the right upon three
(3) Business Days' prior written notice to Borrower, at any time during normal
business hours, in the name of Lender, any designee of Lender or Borrower, to
verify the validity, amount or any other matter relating to any Accounts of
Borrower. Borrower shall cooperate fully with Lender in an effort to facilitate
and promptly conclude such verification process.

        (d)  To expedite collection, Borrower shall endeavor in the first
instance to make collection of its Accounts for Lender. Lender shall have the
right at all times after the occurrence and during the continuance of an Event
of Default to notify Account Debtors owing Accounts to Borrower that their

6

--------------------------------------------------------------------------------


Accounts have been assigned to Lender and to collect such Accounts directly in
its own name and to charge collection costs and expenses, including reasonable
attorney's fees, to Borrower.

        (e)  As and when determined by Lender in its Permitted Discretion,
Lender will perform the searches described in clauses (i) and (ii) below against
Borrower and Guarantors (the results of which are to be consistent with
Borrower's representations and warranties under this Agreement), all at
Borrower's expense: (i) UCC searches with the Secretary of State and local
filing offices of each jurisdiction where Borrower and/or any Guarantors
maintains their respective executive offices, a place of business or assets; and
(ii) judgment, federal tax lien and corporate and partnership tax lien searches,
in each jurisdiction searched under clause (i) below.

        (f)    Borrower (i) shall provide prompt written notice to its current
bank to transfer all items, collections and remittances to the Concentration
Account, (ii) shall provide prompt written notice to each Account Debtor that
Lender has been granted a lien and security interest in, upon and to all
Accounts applicable to such Account Debtor and shall direct each Account Debtor
to make payments to the appropriate Lockbox Account, and Borrower hereby
authorizes Lender, upon any failure to send such notices and directions within
ten (10) calendar days after the date of this Agreement (or ten (10) calendar
days after the Person becomes an Account Debtor), to send any and all similar
notices and directions to such Account Debtors, and (iii) shall do anything
further that may be lawfully required by Lender to secure Lender and effectuate
the intentions of the Loan Documents. At Lender's request, Borrower shall
immediately deliver to Lender all items for which Lender must receive possession
to obtain a perfected security interest and all notes, certificates, and
documents of title, Chattel Paper, warehouse receipts, Instruments, and any
other similar instruments constituting Collateral.

2.11 Power of Attorney

        Lender is hereby irrevocably made, constituted and appointed the true
and lawful attorney for Borrower (without requiring any of them to act as such)
with full power of substitution to do the following: (i) endorse the name of
Borrower upon any and all checks, drafts, money orders, and other instruments
for the payment of money that are payable to Borrower and constitute collections
on its or their Accounts; (ii) execute in the name of Borrower any financing
statements, schedules, assignments, instruments, documents, and statements that
it is or they or are obligated to give Lender under any of the Loan Documents;
and (iii) do such other and further acts and deeds in the name of Borrower that
Lender may deem necessary or desirable in its Permitted Discretion to enforce
any Account or other Collateral or to perfect Lender's security interest or lien
in any Collateral. In addition, if Borrower breaches its obligation hereunder to
direct payments of Accounts or the proceeds of any other Collateral to the
appropriate Lockbox Account, Lender, as the irrevocably made, constituted and
appointed true and lawful attorney for Borrower pursuant to this paragraph, may,
by the signature or other act of any of Lender's officers or authorized
signatories (without requiring any of them to do so), direct any federal, state
or private payor or fiscal intermediary to pay proceeds of Accounts or any other
Collateral to the appropriate Lockbox Account.

2.12 Letters of Credit

        (a)  Letter of Credit Commitment. On the terms and subject to the
conditions herein set forth, the Borrower may, at any time and from time to time
after the date hereof and prior to the Termination Date, request that Lender
issue, and if so requested, Lender shall issue within a reasonable time, for the
account of the Borrower one or more Letters of Credit; provided that no Letter
of Credit shall be issued if and to the extent that after giving effect to its
issuance, the Unfunded L/C Exposure, (i) exceeds the L/C Sublimit or (ii) taken
together with the outstanding Advances, including any Funded L/C Exposure, would
exceed the lesser of the Facility Cap or the Availability, without duplication.

7

--------------------------------------------------------------------------------

        (b)  Related Letter of Credit Restrictions. If a requested Letter of
Credit is to have or is for the purpose of replacing an existing Letter of
Credit that has, an expiration date falling after the Maturity Date, then
Borrower shall, on or before the Termination Date provide a "back-to-back"
letter of credit to Lender in form and substance satisfactory to Lender, in its
sole discretion, issued by a bank satisfactory to Lender, in an amount equal to
the Relevant Percentage of the then undrawn stated amount of all outstanding
Letters of Credit and/or (y) deposit cash in the Lender Collateral Account in an
amount equal to the Relevant Percentage of the then undrawn stated amount of
each such outstanding Letter of Credit with respect to which a "back-to-back"
letter of credit was not issued to Lender, which deposit of cash shall be deemed
made to the extent that the amount in the Lender Collateral Account exceeds the
outstanding Obligations less the L/C Exposure to be so collateralized as
additional collateral security for the Borrower's obligations in connection with
such Letters of Credit; provided, however, that notwithstanding the provision of
such "back-to-back" letter(s) of credit and/or the funding of such Lender
Collateral Account, and the occurrence of the Termination Date, Borrower shall
remain liable with respect to all Funded L/C Exposure and Unfunded L/C Exposure,
pursuant to the terms of this Agreement until the earlier of such time as each
such Letter of Credit expires by its terms without any draws being made in
respect thereof or Lender has received confirmation from the relevant L/C Bank
that such Letter of Credit has been returned to the L/C Bank undrawn and marked
"cancelled". For this purpose, "Relevant Percentage" means, with respect to the
Termination Date, 105%, and with respect to each annual anniversary thereafter,
two percent more than the Relevant Percentage for the preceding annual
anniversary.

        (c)  Advances Arising from Letter of Credit Payments. Any payment by
Lender in respect of any Letter of Credit shall constitute for all purposes of
this Agreement the making by Lender of an Advance in the amount of such payment.
With respect to each Advance made pursuant to this Section 2.12, Borrower shall
be deemed to have certified the statements contained in Article V as of the date
the payment constituting such Advance was made by Lender; provided, however,
that in the event any such statement was not true and correct as of such date,
such Advance shall be repayable on demand; provided, further, that upon any such
repayment on demand, the failure of any such statement to be true and correct as
of such date shall not constitute an Event of Default hereunder, unless the
failure of any such statement to be true and correct as of such date would have
constituted an Event of Default hereunder even if such repaid Advance had never
been made.

        (d)  Absolute Nature of Loan Obligations Relating to Letters of Credit.
The obligations of the Borrower in respect of Advances that arise as a result of
payments under Letters of Credit shall be unconditional and irrevocable and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, to the extent permitted by law, including, without limitation:
(i) any lack of validity or enforceability of any Letter of Credit; (ii) the
existence of any claim, setoff, defense or other right which the Borrower may
have at any time against a beneficiary of any Letter of Credit or the L/C Bank;
(iii) the fact that, or any allegation that, any draft, demand, certificate or
other document presented under such Letter of Credit is or was forged,
fraudulent, invalid or insufficient in any respect, or any statement therein is
or was untrue or inaccurate in any respect; (iv) any breach of contract or
dispute among or between the Borrower, Lender, the L/C Bank, or any other
Person; (v) payment by the L/C Bank under any Letter of Credit against
presentation of a demand, draft or certificate or other document which does not
comply with the terms of such Letter of Credit, except for any such payment
resulting from the L/C Bank's gross negligence or willful misconduct; (vi) any
other circumstance or happening whatsoever, which is similar to any of the
foregoing; or (vii) the fact that any Event of Default shall have occurred and
be continuing (it being understood that any such payment by the Borrower of its
obligations hereunder in respect of any such Advance shall be without prejudice
to, and shall not constitute a waiver of, any rights any party hereto may have
or might acquire against the beneficiary of any Letter of Credit or against any
L/C Bank).

8

--------------------------------------------------------------------------------


        (e)  Risks Related to Letters of Credit. Each Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to the use of any Letter of Credit. Each party hereto agrees
that the L/C Bank, Lender and their respective directors, officers or employees
shall not be liable or responsible, except that Borrower shall not be excused
hereby on account of its gross negligence or willful misconduct, for (i) the use
which may be made of any Letter of Credit or for any acts or omissions of any
beneficiary or transferee in connection therewith; (ii) any reference which may
be made to this Agreement or to any Letter of Credit in any agreements,
instruments or other documents; (iii) the validity, sufficiency or genuineness
of any document, or of any endorsement thereon, even if such document or
endorsement should in fact prove to be in any or all respects invalid,
insufficient, fraudulent or forged or any statement therein prove to be untrue
or inaccurate in any respect whatsoever; (iv) payment by the L/C Bank (acting in
good faith) against presentation of documents which do not strictly comply with
the terms of any Letter of Credit; or (v) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, but the foregoing
is without prejudice to any claim that any Loan Party may have against any L/C
Bank. Lender may, in connection with any Letter of Credit accept any document
that appears on its face to be in order, without responsibility for further
investigation. The determination whether a demand is properly presented under
any Letter of Credit prior to its expiration or whether a demand presented under
any Letter of Credit is in proper and sufficient form may be made by the Lender
in its Permitted Discretion, and such determination shall be conclusive and
binding upon the Borrower to the extent permitted by law. Borrower hereby waives
any right to object to any payment made under any Letter of Credit on
presentation of any demand that is in the form provided in the Letter of Credit
but varies with respect to punctuation, capitalization, spelling or similar
matters of form.

        (f)    Letter of Credit Fee. On the first day of each month, commencing
on the first such day following the Closing Date and continuing thereafter until
the date the Unfunded L/C Exposure has been reduced to zero, including on the
Termination Date, Borrower shall pay to Lender, a letter of credit fee (the
"Letter of Credit Fee"), computed by applying the Letter of Credit Fee rate set
forth in Section 3.8, below, to the Unfunded L/C Exposure from day to day in the
prior month or partial month, as the case may be (and, in the case of the first
payment of this fee, without duplication of fees paid under Section 3.8, from
the Closing Date). The aggregate stated amount available for Letters of Credit
guaranteed or issued by Lender from time to time outstanding shall not exceed
the L/C Sublimit.

III.  FEES AND OTHER CHARGES

3.1  Commitment Fee

        The parties acknowledge that prior to the date hereto, Borrower has paid
Lender 1.5% of the Facility Cap as a nonrefundable commitment fee.

3.2  Unused Line Fee

        Borrower shall pay to Lender monthly an unused line fee (the "Unused
Line Fee") in an amount equal to 0.042% (per month) of the difference derived by
subtracting (i) the daily average amount of the balances under the Revolving
Facility (excluding any Unfunded L/C Exposure under the L/C Sublimit)
outstanding during the preceding month, from (ii) the Facility Cap. The Unused
Line Fee shall be payable monthly in arrears on the first day of each successive
calendar month (starting with the month in which the Closing Date occurs).

3.3  Collateral Management Fee

        Borrower shall pay Lender as additional interest a monthly collateral
management fee (the "Collateral Management Fee") equal to 0.15% per month
calculated on the basis of the daily average

9

--------------------------------------------------------------------------------


amount of the balances under the Revolving Facility (excluding any Unfunded L/C
Exposure under the L/C Sublimit) outstanding during the preceding month. The
Collateral Management Fee shall be payable monthly in arrears on the first day
of each successive calendar month (starting with the month in which the Closing
Date occurs).

3.4  Early Termination Fee

        If (i) Borrower terminates the Revolving Facility under Section 11.1
hereof, (ii) Lender demands or Borrower is otherwise required to make payment in
full of the Revolving Facility and/or Obligations relating to the Revolving
Facility upon the occurrence of an Event of Default, or (iii) any payment or
reduction of the outstanding balance of the Note and/or the Revolving Facility
is made during a bankruptcy, reorganization or other proceeding or is made
pursuant to any plan of reorganization or liquidation or any Debtor Relief Law
(each, a "revolver termination"), then, at the effective date of any such
revolver termination, Borrower shall pay Lender (in addition to the then
outstanding principal, accrued interest and other Obligations relating to the
Revolving Facility pursuant to the terms of this Agreement and any other Loan
Document), as yield maintenance for the loss of bargain and not as a penalty, an
amount equal to the applicable Termination Fee.

3.5  Computation of Fees; Lawful Limits

        All fees hereunder shall be computed on the basis of a year of 360 days
and for the actual number of days elapsed in each calculation period, as
applicable. In no contingency or event whatsoever, whether by reason of
acceleration or otherwise, shall the interest and other charges paid or agreed
to be paid to Lender for the use, forbearance or detention of money hereunder
exceed the maximum rate permissible under applicable law which a court of
competent jurisdiction shall, in a final determination, deem applicable hereto.
If, due to any circumstance whatsoever, fulfillment of any provision hereof, at
the time performance of such provision shall be due, shall exceed any such
limit, then, the obligation to be so fulfilled shall be reduced to such lawful
limit, and, if Lender shall have received interest or any other charges of any
kind which might be deemed to be interest under applicable law in excess of the
maximum lawful rate, then such excess shall be applied first to any unpaid fees
and charges hereunder, then to unpaid principal balance owed by Borrower
hereunder, and if the then remaining excess interest is greater than the
previously unpaid principal balance, Lender shall promptly refund such excess
amount to Borrower and the provisions hereof shall be deemed amended to provide
for such permissible rate. The terms and provisions of this Section 3.5 shall
control to the extent any other provision of any Loan Document is inconsistent
herewith.

3.6  Default Rate of Interest

        Upon the occurrence and during the continuation of an Event of Default,
the Applicable Rate of interest in effect at such time with respect to the
Obligations shall be increased by 3.0% per annum (the "Default Rate").

3.7  Acknowledgement of Joint and Several Liability

        Each Borrower acknowledges that it is jointly and severally liable for
all of the Obligations under the Loan Documents. Each Borrower expressly
understands, agrees and acknowledges that (i) Borrowers are Affiliated entities
by common ownership, (ii) each Borrower desires to have the availability of one
common credit facility instead of separate credit facilities, (iii) each
Borrower has requested that Lender extend such a common credit facility on the
terms herein provided, (iv) Lender will be lending against, and relying on a
lien upon, all of Borrowers' assets even though the proceeds of any particular
loan made hereunder may not be advanced directly to a particular Borrower,
(v) each Borrower will nonetheless benefit by the making of all such loans by
Lender and the availability of a single credit facility of a size greater than
each could independently warrant, and (vi) all of the

10

--------------------------------------------------------------------------------


representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in the Loan Documents shall be applicable to and shall be
binding upon each Borrower.

3.8  Letter of Credit Fee

        If Lender issues or otherwise obtains Letters of Credit for Borrower,
Borrower shall pay Lender a monthly fee of 3.5% per annum of the L/C Sublimit,
plus any administrative bank charges, commissions, or expenses incurred or
charged by Lender in obtaining such Letters of Credit.

IV.  CONDITIONS PRECEDENT

4.1  Conditions to Initial Advance and Closing

        The obligations of Lender to consummate the transactions contemplated
herein and to make the initial Advance under the Revolving Facility (the
"Initial Advance") are subject to the satisfaction, in the Permitted Discretion
of Lender, of the following:

        (a)  Borrower shall have delivered to Lender (A) the Loan Documents to
which it is a party, each duly executed by an authorized officer of Borrower and
the other parties thereto, and (B) a Borrowing Certificate for the Initial
Advance under the Revolving Facility executed by an authorized officer of
Borrower;

        (b)  all in form and substance satisfactory to Lender in its Permitted
Discretion, Lender shall have received (i) a report of Uniform Commercial Code
financing statement, tax and judgment lien searches performed with respect to
each Borrower in each jurisdiction determined by Lender in its Permitted
Discretion, and such report shall show no Liens on the Collateral (other than
Permitted Liens), (ii) each document (including, without limitation, any Uniform
Commercial Code financing statement) required by any Loan Document or under law
or requested by Lender to be filed, registered or recorded to create in favor of
Lender, a perfected first priority security interest upon the Collateral, and
(iii) evidence of each such filing, registration or recordation and of the
payment by Borrower of any necessary fee, tax or expense relating thereto;

        (c)  Lender shall have received (i) the Charter and Good Standing
Documents, all in form and substance acceptable to Lender, (ii) a certificate of
the corporate secretary or assistant secretary of each Borrower dated the
Closing Date, as to the incumbency and signature of the Persons executing the
Loan Documents, in form and substance reasonably acceptable to Lender, and
(iii) the written legal opinion of counsel for Borrower, in form and substance
reasonably satisfactory to Lender and its counsel;

        (d)  Lender shall have received a certificate of the chief financial
officer (or, in the absence of a chief financial officer, the chief executive
officer) of each Borrower, in form and substance satisfactory to Lender (each, a
"Solvency Certificate"), certifying (i) the solvency of Borrower after giving
effect to the transactions and the Indebtedness contemplated by the Loan
Documents, and (ii) as to Borrower's financial resources and ability to meet its
obligations and liabilities as they become due, to the effect that as of the
Closing Date and the Borrowing Date for the Initial Advance and after giving
effect to such transactions and Indebtedness: (A) the assets of Borrower, at a
Fair Valuation, exceed the total liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) of Borrower, and (B) no
unreasonably small capital base with which to engage in its anticipated business
exists with respect to Borrower;

        (e)  Lender shall have completed examinations, the results of which
shall be satisfactory in form and substance to Lender, of the Collateral, the
financial statements and the books, records, business, obligations, financial
condition and operational state of Borrower, and each Borrower shall have
demonstrated to Lender's satisfaction that (i) its operations comply, in all
respects deemed material by Lender, in its Permitted Discretion, with all
applicable federal, state, foreign and local laws, statutes

11

--------------------------------------------------------------------------------


and regulations, (ii) its operations are not the subject of any governmental
investigation, evaluation or any remedial action which could result in any
expenditure or liability deemed material by Lender, in its sole judgment, and
(iii) it has no liability (whether contingent or otherwise) that is deemed
material by Lender, in its sole judgment;

        (f)    Lender shall have received all fees, charges and expenses payable
to Lender on or prior to the Closing Date pursuant to the Loan Documents;

        (g)  all in form and substance satisfactory to Lender in its Permitted
Discretion, Lender shall have received such consents, approvals and agreements,
including, without limitation, any applicable Landlord Waivers and Consents with
respect to any and all leases set forth on Schedule 5.4, from such third parties
as Lender and its counsel shall reasonably determine are necessary or desirable
with respect to (i) the Loan Documents and/or the transactions contemplated
thereby, and/or (ii) claims against any Borrower or the Collateral;

        (h)  Borrower shall be in compliance with Section 6.5, and Lender shall
have received (i) certified copies of all such insurance policies, and
(ii) original certificates of such insurance policies confirming that they are
in effect and that the premiums due and owing with respect thereto have been
paid in full and naming Lender as sole beneficiary or loss payee and additional
insured, as appropriate;

        (i)    all corporate and other proceedings, documents, instruments and
other legal matters in connection with the transactions contemplated by the Loan
Documents (including, but not limited to, those relating to corporate and
capital structures of Borrower) shall be reasonably satisfactory to Lender;

        (j)    Lender shall have received, in form and substance reasonably
satisfactory to Lender, (i) a letter from Foothill Capital Corporation detailing
the amount necessary (A) to repay in full the indebtedness and obligations owing
to Foothill Capital Corporation and (B) to terminate all related documents,
agreements and instruments and all Liens, security interests and Uniform
Commercial Code financing statements relating thereto, and (ii) the release and
termination of any and all Liens, security interest and/or Uniform Commercial
Code financing statements in, on, against or with respect to any of the
Collateral (other than Permitted Liens);

        (k)  Borrower shall have executed and filed IRS Form 8821 with the
appropriate office of the Internal Revenue Service;

        (l)    Lender shall have received a letter from IMS Health Incorporated
similar in form and substance to that letter delivered by IMS Health
Incorporated to Foothill Capital Corporation dated April 27, 2001 and confirming
that (i) Borrower's payment obligations under Section 2.1(j) are subject to a
$9,000,000 cap, and (ii) such obligations shall be extended and shall not be due
and payable prior to January 1, 2005; and

        (m)  Lender shall have received such other documents, certificates,
information or legal opinions as Lender may reasonably request, all in form and
substance reasonably satisfactory to Lender.

4.2  Conditions to Each Advance and Issuance of Each Letter of Credit

        The obligations of Lender to make any Advance (including, without
limitation, the Initial Advance) are subject to the satisfaction, in the
Permitted Discretion of Lender, of the following additional conditions
precedent:

        (a)  Borrower shall have delivered to Lender a Borrowing Certificate for
the Advance executed by an authorized officer of Borrower, which shall
constitute a representation and warranty by Borrower as of the Borrowing Date of
such Advance that the conditions contained in this Section 4.2 have been
satisfied;

12

--------------------------------------------------------------------------------

        (b)  each of the representation and warranties made by Borrower in or
pursuant to this Agreement shall be accurate, before and after giving effect to
such Advance, and no Default or Event of Default shall have occurred or be
continuing or would exist after giving effect to the Advance under the Revolving
Facility on such date;

        (c)  immediately after giving effect to the requested Advance, the sum
of (i) the aggregate outstanding principal amount of Advances under the
Revolving Facility, including Advances in connection with the Letters of Credit,
and (ii) the Unfunded L/C Exposure, shall not exceed either the Availability or
the Facility Cap, and the L/C Exposure shall not exceed the L/C Sublimit;

        (d)  except as disclosed in the historical financial statements, there
shall be no liabilities or obligations with respect to Borrower of any nature
whatsoever which, either individually or in the aggregate, would reasonably be
likely to have a Material Adverse Effect;

        (e)  Lender shall have received all fees, charges and expenses payable
to Lender on or prior to such date pursuant to the Loan Documents; and

        (f)    no Default or Event of Default shall have occurred or be
continuing or would exist after giving effect to the Advance under the Revolving
Facility or the issuance of a Letter of Credit.

V.    REPRESENTATIONS AND WARRANTIES

        Borrower, jointly and severally, represents and warrants as of the date
hereof, the Closing Date, and each Borrowing Date as follows:

5.1  Organization and Authority

        Borrower is a corporation duly organized, validly existing and in good
standing under the laws of its state of formation. Borrower (i) has all
requisite corporate power and authority to own its properties and assets and to
carry on its business as now being conducted and as contemplated in the Loan
Documents, (ii) is duly qualified to do business in every jurisdiction in which
failure so to qualify could reasonably be expected to have a Material Adverse
Effect, and (iii) has all requisite power and authority (A) to execute, deliver
and perform the Loan Documents to which it is a party, (B) to borrow hereunder,
(C) to consummate the transactions contemplated under the Loan Documents, and
(D) to grant the Liens with regard to the Collateral pursuant to the Security
Documents to which it is a party. No Borrower is an "investment company"
registered or required to be registered under the Investment Company Act of
1940, as amended, or is controlled by such an "investment company."

5.2  Loan Documents

        The execution, delivery and performance by Borrower of the Loan
Documents to which it is a party, and the consummation of the transactions
contemplated thereby, (i) have been duly authorized by all requisite action of
Borrower and have been duly executed and delivered by or on behalf of Borrower;
(ii) do not violate any provisions of (A) applicable law, statute, rule,
regulation, ordinance or tariff, (B) any order of any Governmental Authority
binding on Borrower or any of its properties, or (C) the certificate of
incorporation or bylaws (or any other equivalent governing agreement or
document) of Borrower, or any agreement between Borrower and its stockholders,
members, partners or equity owners or among any such stockholders, members,
partners or equity owners; (iii) are not in conflict with, and do not result in
a breach or default of or constitute an event of default, or an event, fact,
condition or circumstance which, with notice or passage of time, or both, would
constitute or result in a conflict, breach, default or event of default under,
any indenture, agreement or other instrument to which Borrower is a party, or by
which the properties or assets of Borrower are bound, the effect of which could
reasonably be expected to have a Material Adverse Effect; (iv) except as set
forth therein, will not result in the creation or imposition of any Lien of any
nature upon any of the

13

--------------------------------------------------------------------------------


properties or assets of Borrower, and (v) except as set forth on Schedule 5.2,
do not require the consent, approval or authorization of, or filing,
registration or qualification with, any Governmental Authority or any other
Person. When executed and delivered, each of the Loan Documents to which
Borrower is a party will constitute the legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms, subject to
the effect of any applicable bankruptcy, moratorium, insolvency, reorganization
or other similar law affecting the enforceability of creditors' rights generally
and to the effect of general principles of equity which may limit the
availability of equitable remedies (whether in a proceeding at law or in
equity).

5.3  Subsidiaries, Capitalization and Ownership Interests

        Schedule 5.3 states the authorized and issued capitalization of
Borrower, the number and class of equity securities and/or ownership, voting or
partnership interests issued and outstanding of Borrower and the record owners
thereof (including a schedule of options, warrants and other rights to acquire
any of the foregoing). The outstanding equity securities and/or ownership,
voting or partnership interests of Borrower have been duly authorized and
validly issued and are fully paid and nonassessable. The Borrower owns
beneficially and of record and will own all the equity securities and/or
ownership, voting or partnership interests listed on Schedule 5.3 free and clear
of any Liens other than Liens created by the Security Documents. Schedule 5.3
also lists the directors, members, managers and/or partners of Borrower. Except
as listed on Schedule 5.3, Borrower does not own an interest or participates or
engages in any joint venture, partnership or similar arrangements with any
Person.

5.4  Properties

        Borrower (i) is the sole owner and has good, valid and marketable title
to, or a valid leasehold interest in, all of its properties and assets,
including the Collateral, whether personal or real, subject to no transfer
restrictions or Liens of any kind except for Permitted Liens, and (ii) is in
compliance in all material respects with each lease to which it is a party or
otherwise bound. Schedule 5.4 lists all real properties (and their locations)
owned or leased by or to, and all other assets or property that are leased or
licensed by, Borrower and all leases (including leases of leased real property)
covering or with respect to such properties and assets. Borrower enjoys peaceful
and undisturbed possession under all such leases and such leases are all the
leases necessary for the operation of such properties and assets, are valid and
subsisting and are in full force and effect.

5.5  Other Agreements

        Borrower is not (i) a party to any judgment, order or decree or any
agreement, document or instrument, or subject to any restriction, which would
materially adversely affect its ability to execute and deliver, or perform
under, any Loan Document or to pay the Obligations, (ii) in default in the
performance, observance or fulfillment of any obligation, covenant or condition
contained in any agreement, document or instrument to which it is a party or to
which any of its properties or assets are subject, which default, if not
remedied within any applicable grace or cure period could reasonably be expected
to have a Material Adverse Effect, nor is there any event, fact, condition or
circumstance which, with notice or passage of time or both, would constitute or
result in a conflict, breach, default or event of default under, any of the
foregoing which, if not remedied within any applicable grace or cure period
could reasonably be expected to have a Material Adverse Effect; or (iii) except
as set forth on Schedule 5.5, a party or subject to any agreement, document or
instrument with respect to, or obligation to pay any, service or management fee
with respect to, the ownership, operation, leasing or performance of any of its
business or any facility, nor is there any manager with respect to any such
facility.

14

--------------------------------------------------------------------------------


5.6  Litigation

        There is no action, suit, proceeding or investigation pending or, to
their knowledge, threatened against Borrower that (i) questions or could prevent
the validity of any of the Loan Documents or the right of Borrower to enter into
any Loan Document or to consummate the transactions contemplated thereby,
(ii) could reasonably be expected to be or have, either individually or in the
aggregate, any Material Adverse Change or Material Adverse Effect, or
(iii) could reasonably be expected to result in any change in the current
ownership, control or management of Borrower. Borrower is not a party or subject
to any order, writ, injunction, judgment or decree of any Governmental
Authority. There is no action, suit, proceeding or investigation initiated by
Borrower currently pending that could reasonably be expected to be or have a
Material Adverse Effect. Borrower has not any existing accrued and/or unpaid
Indebtedness to any Governmental Authority or any other governmental payor.

5.7  Hazardous Materials

        Borrower is in compliance in all material respects with all applicable
Environmental Laws. Borrower has not been notified of any action, suit,
proceeding or investigation (i) relating in any way to compliance by or
liability of Borrower under any Environmental Laws, (ii) which otherwise deals
with any Hazardous Substance or any Environmental Law, or (iii) which seeks to
suspend, revoke or terminate any license, permit or approval necessary for the
generation, handling, storage, treatment or disposal of any Hazardous Substance.

5.8  Tax Returns; Governmental Reports

        Borrower (i) has filed all federal, state, foreign (if applicable) and
local tax returns and other reports which are required by law to be filed by
Borrower, and (ii) has paid all taxes, assessments, fees and other governmental
charges, including, without limitation, payroll and other employment related
taxes, in each case that are due and payable, except only for items that
Borrower is currently contesting in good faith or tax returns that have not been
filed and that are described on Schedule 5.8.

5.9  Financial Statements and Reports

        All financial statements and financial information relating to Borrower
that have been or may hereafter be delivered to Lender by Borrower are accurate
and complete and have been prepared in accordance with GAAP consistently applied
with prior periods. Borrower has no material obligations or liabilities of any
kind not disclosed in such financial information or statements, and since the
date of the most recent financial statements submitted to Lender, there has not
occurred any Material Adverse Change, Material Adverse Effect or, to Borrower's
knowledge, any other event or condition that could reasonably be expected to
have a Material Adverse Effect.

5.10 Compliance with Law

        Except as where noncompliance or a violation could not reasonably be
expected to have a Material Adverse Effect, Borrower (i) is in compliance with
all laws, statutes, rules, regulations, ordinances and tariffs of any
Governmental Authority applicable to Borrower and/or Borrower's business, assets
or operations, including, without limitation, ERISA, and (ii) is not in
violation of any order of any Governmental Authority or other board or tribunal.
There is no event, fact, condition or circumstance which, with notice or passage
of time, or both, would constitute or result in any noncompliance with, or any
violation of, any of the foregoing, in each case except where noncompliance or
violation could not reasonably be expected to have a Material Adverse Effect.
Borrower has not received any notice that Borrower is not in compliance in any
respect with any of the requirements of any of the foregoing. Except as where
such transaction, noncompliance or violation could not reasonably be expected to
have a Material Adverse Effect, Borrower has (a) not engaged in any Prohibited
Transactions as defined in

15

--------------------------------------------------------------------------------


Section 406 of ERISA and Section 4975 of the Internal Revenue Code of 1986, as
amended, and the rules and regulations promulgated thereunder, (b) not failed to
meet any applicable minimum funding requirements under Section 302 of ERISA in
respect of its plans and no funding requirements have been postponed or delayed,
(c) no knowledge of any event or occurrence which would cause the Pension
Benefit Guaranty Corporation to institute proceedings under Title IV of ERISA to
terminate any of the employee benefit plans, (d) no fiduciary responsibility
under ERISA for investments with respect to any plan existing for the benefit of
Persons other than its employees or former employees, or (e) not withdrawn,
completely or partially, from any multi-employer pension plans so as to incur
liability under the MultiEmployer Pension Plan Amendments of 1980. With respect
to Borrower, there exists no event described in Section 4043 of ERISA, excluding
Subsections 4043(b)(2) and 4043(b)(3) thereof, for which the thirty (30) day
notice period contained in 12 C.F.R. § 2615.3 has not been waived.

5.11 Intellectual Property

        Except as set forth on Schedule 5.11, Borrower does not own, license or
utilize, and is not a party to, any patents, patent applications, trademarks,
trademark applications, service marks, registered copyrights, copyright
applications, copyrights, trade names, trade secrets, software or licenses
(collectively, the "Intellectual Property").

5.12 Licenses and Permits; Labor

        Borrower is in compliance with and has all Permits and Intellectual
Property necessary or required by applicable law or Governmental Authority for
the operation of its businesses except where failure to comply would not be
reasonably expected to have a Material Adverse Effect. All of the foregoing are
in full force and effect and not in known conflict with the rights of others.
Borrower is not (i) in breach of or default under the provisions of any of the
foregoing, nor is there any event, fact, condition or circumstance which, with
notice or passage of time or both, would constitute or result in a conflict,
breach, default or event of default under, any of the foregoing which, if not
remedied within any applicable grace or cure period could reasonably be expected
to have a Material Adverse Effect, (ii) a party to or subject to any agreement,
instrument or restriction that is so unusual or burdensome that it might have a
Material Adverse Effect, and/or (ii) and has not been, involved in any labor
dispute, strike, walkout or union organization which could reasonably be
expected to have a Material Adverse Effect

5.13 No Default

        There does not exist any Default or Event of Default or any event, fact,
condition or circumstance which, with the giving of notice or passage of time or
both, would constitute or result in a Default or Event of Default.

5.14 Disclosure

        No Loan Document nor any other agreement, document, certificate, or
statement furnished to Lender by or on behalf of Borrower in connection with the
transactions contemplated by the Loan Documents, nor any representation or
warranty made by Borrower in any Loan Document, contains any untrue statement of
material fact or omits to state any fact necessary to make the statements
therein not materially misleading. There is no fact known to Borrower which has
not been disclosed to Lender in writing which could reasonably be expected to
have a Material Adverse Effect.

16

--------------------------------------------------------------------------------


5.15 Existing Indebtedness; Investments and Certain Contracts

        Except as contemplated by the Loan Documents or as otherwise set forth
on Schedule 5.15, Borrower (i) has no outstanding Indebtedness, (ii) is not
subject or party to any mortgage, note, indenture, indemnity or guarantee of,
with respect to or evidencing any Indebtedness of any other Person, or
(iii) does not own or hold any equity or long-term debt investments in, and does
not have any outstanding advances to or any outstanding guarantees for the
obligations of, or any outstanding borrowings from, any Person. Borrower has
performed all material obligations required to be performed by Borrower pursuant
to or connection with any items listed on Schedule 5.15 and there has occurred
no breach, default or event of default under any document evidencing any such
items or any fact, circumstance, condition or event which, with the giving of
notice or passage of time or both, would constitute or result in a breach,
default or event of default thereunder.

5.16 Other Agreements

        Except as set forth on Schedule 5.16, (i) there are no existing or
proposed agreements, arrangements, understandings or transactions between
Borrower and any of Borrower's officers, members, managers, directors,
stockholders, partners, other interest holders, employees or Affiliates or any
members of their respective immediate families, and (ii) none of the foregoing
Persons are directly or indirectly, indebted to or have any direct or indirect
ownership, partnership or voting interest in, to Borrower's knowledge, any
Affiliate of Borrower or any Person that competes with Borrower (except that
Borrower may own stock in (but not exceeding five (5%) percent of the
outstanding capital stock) any publicly traded company that may compete with
Borrower.

5.17 Insurance

        Borrower has in full force and effect such insurance policies as are
customary in its industry and as may be required pursuant to Section 6.5 hereof.
All such insurance policies are listed and described on Schedule 5.17.

5.18 Names; Location of Offices, Records and Collateral

        Since August 31, 2000, Borrower has not conducted business under or used
any name (whether corporate, partnership or assumed) other than as shown on
Schedule 5.18A. Borrower is the sole owner of all of its names listed on
Schedule 5.18A, and any and all business done and invoices issued in such names
are Borrower's sales, business and invoices. Each trade name of Borrower
represents a division or trading style of Borrower. Borrower maintains its
places of business and chief executive offices only at the locations set forth
on Schedule 5.18B, and all Accounts of Borrower arise, originate and are
located, and all of the Collateral and all books and records in connection
therewith or in any way relating thereto or evidence the Collateral are located
and shall be only, in and at such locations. All of the Collateral is located
only in the continental United States.

5.19 Non-Subordination

        The Obligations are not subordinated in any way to any other obligations
of Borrower or to the rights of any other Person.

5.20 Accounts

        In determining which Accounts are Eligible Receivables, Lender may rely
on all statements and representations made by Borrower with respect to any
Account. Unless otherwise indicated in writing to Lender, each Account of
Borrower (i) is genuine and in all respects what it purports to be and is not
evidenced by a judgment, (ii) arises out of a completed, bona fide sale and
delivery of goods or rendering of Services by Borrower in the ordinary course of
business and in accordance with the terms

17

--------------------------------------------------------------------------------


and conditions of all purchase orders, contracts, certifications,
participations, certificates of need and other documents relating thereto or
forming a part of the contract between Borrower and the Account Debtor, (iii) is
for a liquidated amount maturing as stated in a claim or invoice covering such
sale of goods or rendering of Services, a copy of which has been furnished or is
available to Lender, (iv) together with Lender's security interest therein, is
not and will not be in the future (by voluntary act or omission by Borrower),
subject to any offset, lien, deduction, defense, dispute, counterclaim or other
adverse condition, is absolutely owing to Borrower and is not contingent in any
respect or for any reason, (v) there are no facts, events or occurrences which
in any way impair the validity or enforceability thereof or tend to reduce the
amount payable thereunder from the face amount of the claim or invoice and
statements delivered to Lender with respect thereto, (vi) to the best of
Borrower's knowledge, (A) the Account Debtor thereunder had the capacity to
contract at the time any contract or other document giving rise thereto was
executed and (B) such Account Debtor is solvent, (vii) to the best of Borrower's
knowledge, there are no proceedings or actions which are threatened or pending
against any Account Debtor thereunder which might result in any Material Adverse
Change in such Account Debtor's financial condition or the collectability
thereof, (viii) has been billed and forwarded to the Account Debtor for payment
in accordance with applicable laws and is in compliance and conformance with any
requisite procedures, requirements and regulations governing payment by such
Account Debtor with respect to such Account, and (ix) Borrower has obtained and
currently has all Permits necessary in the generation thereof.

5.21 Survival

        Borrower makes the representations and warranties contained herein with
the knowledge and intention that Lender is relying and will rely thereon. All
such representations and warranties will survive the execution and delivery of
this Agreement and the making of the Advances under the Revolving Facility.

5.22 IRS Tax Liability

        Borrower (a) has not received any oral or written communication from the
Internal Revenue Service with respect to the IRS Contingent Liability, (b) has
not received any communication from McDermott, Will & Emery relating to the tax
opinion issued with respect to the IRS Contingent Liability, and (c) except as
disclosed in Schedule 5.8, is not aware of any information that could give rise
to a IRS tax liability relating to the transactions consummated in connection
with the Distribution Agreement.

VI.  AFFIRMATIVE COVENANTS

        Each Borrower, jointly and severally, covenants and agrees that, until
full performance and satisfaction, and indefeasible payment in full in cash, of
all the Obligations and termination of this Agreement:

6.1  Financial Statements, Reports and Other Information

        (a)  Financial Reports.    Borrower shall furnish to Lender (i) as soon
as available and in any event within ninety (90) calendar days after the end of
each fiscal year of Borrower and all of its Subsidiaries, audited annual
consolidated and consolidating financial statements of Borrower, including the
notes thereto, consisting of a consolidated and consolidating balance sheet at
the end of such completed fiscal year and the related consolidated and
consolidating statements of income, retained earnings, cash flows and owners'
equity for such completed fiscal year, which financial statements shall be
prepared and certified without qualification by PriceWaterhouseCoopers LLP or
another independent certified public accounting firm satisfactory to Lender in
its Permitted Discretion and accompanied by related management letters, if
available, and (ii) as soon as available and in any event within thirty

18

--------------------------------------------------------------------------------

(30) calendar days after the end of each calendar month, unaudited consolidating
income statements of Borrower and all of its Subsidiaries and balance sheets of
Parent and Synavant LLC together with statements of income, retained earnings,
cash flows and owners' equity as of the end of the immediately preceding
calendar month. All such financial statements shall be prepared in accordance
with GAAP consistently applied with prior periods. With each such financial
statement, Borrower shall also deliver a certificate of its chief financial
officer stating that (A) such person has reviewed the relevant terms of the Loan
Documents and the condition of Borrower, (B) no Default or Event of Default has
occurred or is continuing, or, if any of the foregoing has occurred or is
continuing, specifying the nature and status and period of existence thereof and
the steps taken or proposed to be taken with respect thereto, (C) Borrower is in
compliance with all financial covenants attached as Annex I hereto. Such
certificate shall be accompanied by the calculations necessary to show
compliance with the financial covenants in a form satisfactory to Lender.

        (b)  Other Materials.    Borrower shall furnish to Lender as soon as
available, and in any event within ten (10) calendar days after the preparation
or issuance thereof or at such other time as set forth below: (i) copies of such
financial statements (other than those required to be delivered pursuant to
Section 6.1(a)) prepared by, for or on behalf of Borrower, monthly unaudited
financial statements and any other notes, reports and other materials related
thereto, including, without limitation, any pro forma financial statements,
(ii) any reports, returns, information, notices and other materials that
Borrower shall send to its stockholders, members, partners or other equity
owners at any time, (iii) a sales and collection report and accounts receivable
and accounts payable aging schedule, including a report of sales, credits issued
and collections received, all such reports showing a reconciliation to the
amounts reported in the monthly financial statements, (iv) promptly upon receipt
thereof, copies of any reports submitted to Borrower by its independent
accountants in connection with any interim audit of the books of Borrower or any
of its Affiliates and copies of each management control letter provided by such
independent accountants, (v) on the first Business Day of each week, a cash
report from the preceding week, and (vi) such additional information, documents,
statements, reports and other materials as Lender may reasonably request from a
credit or security perspective or otherwise from time to time.

        (c)  Notices.    Borrower shall promptly, and in any event within five
(5) Business Days after Borrower or any authorized officer of Borrower obtains
knowledge thereof, notify Lender in writing of (i) any pending or threatened
litigation, suit, investigation, arbitration, dispute resolution proceeding or
administrative proceeding brought or initiated by Borrower or otherwise
affecting or involving or relating to Borrower or any of its property or assets
(including any investigation or assessment by the IRS with respect to the IRS
Contingent Liability which was not disclosed to Lender on the Closing Date) to
the extent (A) the amount in controversy exceeds $250,000, or (B) to the extent
any of the foregoing seeks injunctive relief, (ii) any Default or Event of
Default, which notice shall specify the nature and status thereof, the period of
existence thereof and what action is proposed to be taken with respect thereto,
(iii) any other development, event, fact, circumstance or condition that could
reasonably be expected to have a Material Adverse Effect, in each case
describing the nature and status thereof and the action proposed to be taken
with respect thereto, (iv) any notice received by Borrower from any payor of a
claim, suit or other action such payor has, claims or has filed against
Borrower, (v) any matter(s) affecting the value, enforceability or
collectability of any of the Collateral, including, without limitation,
(A) claims or disputes in the amount of $100,000 or more, singly or in the
aggregate, in existence at any one time and (B) the termination or cancellation
of any of its material agreements or contracts, (vi) any notice given by
Borrower to any other lender of Borrower and shall furnish to Lender a copy of
such notice, (vii) receipt of any notice or request from any Governmental
Authority or governmental payor regarding any liability or claim of liability,
(viii) receipt of any notice by Borrower regarding termination of any manager of
any facility owed, operated or leased by Borrower, and/or (ix) if any Account
becomes evidenced or secured by an Instrument or Chattel Paper.

19

--------------------------------------------------------------------------------


        (d)  Consents.    Borrower shall obtain and deliver from time to time
all required consents, approvals and agreements from such third parties as
Lender shall determine are necessary or desirable in its Permitted Discretion
and that are satisfactory to Lender with respect to (i) the Loan Documents and
the transactions contemplated thereby, (ii) claims against Borrower or the
Collateral, and/or (iii) any agreements, consents, documents or instruments to
which Borrower is a party or by which any properties or assets of Borrower or
any of the Collateral is or are bound or subject, including, without limitation,
Landlord Waivers and Consents with respect to leases.

        (e)  Operating Budget.    Borrower shall furnish to Lender on or prior
to the Closing Date and for each fiscal year of Borrower thereafter not less
than thirty (30) calendar days prior to the commencement of such fiscal year,
consolidated and consolidating month by month projected operating budgets,
annual projections, profit and loss statements, balance sheets and cash flow
reports of and for Borrower for such upcoming fiscal year (including an income
statement for each month and a balance sheet as at the end of the last month in
each fiscal quarter), in each case prepared in accordance with GAAP consistently
applied with prior periods.

6.2  Payment of Obligations

        Borrower shall make full and timely payment in cash of the principal of
and interest on the Loans, Advances and all other Obligations.

6.3  Conduct of Business and Maintenance of Existence and Assets

        Borrower shall (i) conduct its business in accordance with good business
practices customary to the industry, (ii) engage principally in the same or
similar lines of business substantially as heretofore conducted, (iii) collect
its Accounts in the ordinary course of business, (iv) maintain all of its
material properties, assets and equipment used or useful in its business in good
repair, working order and condition (normal wear and tear excepted and except as
may be disposed of in the ordinary course of business and in accordance with the
terms of the Loan Documents and otherwise as determined by Borrower using
commercially reasonable business judgment), (v) from time to time make all
necessary or desirable repairs, renewals and replacements thereof, as determined
by Borrower using commercially reasonable business judgment, (vi) maintain and
keep in full force and effect its existence and all material Permits and
qualifications to do business and good standing in each jurisdiction in which
the ownership or lease of property or the nature of its business makes such
Permits or qualification necessary and in which failure to maintain such Permits
or qualification could reasonably be likely to have a Material Adverse Effect;
and (vii) remain in good standing and maintain operations in all jurisdictions
in which currently located.

6.4  Compliance with Legal and Other Obligations

        Borrower shall (i) comply with all laws, statutes, rules, regulations,
ordinances and tariffs of all Governmental Authorities applicable to it or its
business, assets or operations, (ii) pay all taxes, assessments, fees,
governmental charges, claims for labor, supplies, rent and all other obligations
or liabilities of any kind, except liabilities being contested in good faith and
against which adequate reserves have been established, (iii) perform in
accordance with its terms each contract, agreement or other arrangement to which
it is a party or by which it or any of the Collateral is bound, except where the
failure to comply, pay or perform could not reasonably be expected to have a
Material Adverse Effect, and (iv) maintain and comply with all Permits necessary
to conduct its business and comply with any new or additional requirements that
may be imposed on it or its business.

20

--------------------------------------------------------------------------------


6.5  Insurance

        Borrower shall keep all of its insurable properties and assets
adequately insured in all material respects against losses, damages and hazards
as are customarily insured against by businesses engaging in similar activities
or owning similar assets or properties and at least the minimum amount required
by applicable law and maintain general public liability insurance at all times
against liability on account of damage to persons and property having such
limits, deductibles, exclusions and co-insurance and other provisions as are
customary for a business engaged in activities similar to those of Borrower; and
(ii) maintain insurance under all applicable workers' compensation laws; all of
the foregoing insurance policies to (A) be reasonably satisfactory in form and
substance to Lender, (B) name Lender as loss payee and additional insured
thereunder, and (C) expressly provide that they cannot be altered, amended,
modified or canceled without thirty (30) Business Days prior written notice to
Lender and that they inure to the benefit of Lender notwithstanding any action
or omission or negligence of or by Borrower or any insured thereunder.

6.6  True Books

        Borrower shall (i) keep true, complete and accurate books of record and
account in accordance with commercially reasonable business practices in which
true and correct entries are made of all of its and their dealings and
transactions in all material respects; and (ii) set up and maintain on its books
such reserves as may be required by GAAP with respect to doubtful accounts and
all taxes, assessments, charges, levies and claims and with respect to its
business, and include such reserves in its quarterly as well as year end
financial statements.

6.7  Inspection; Periodic Audits

        Borrower shall permit the representatives of Lender, at the expense of
Borrower, from time to time during normal business hours upon five (5) Business
Days' prior notice (provided that no notice shall be required after the
occurrence of a Default), to (i) visit and inspect any of its offices or
properties or any other place where Collateral is located to inspect the
Collateral and/or to examine or audit all of its books of account, records,
reports and other papers, (ii) make copies and extracts therefrom, and
(iii) discuss its business, operations, prospects, properties, assets,
liabilities, condition and/or Accounts with its officers and independent public
accountants (and by this provision such officers and accountants are authorized
to discuss the foregoing).

6.8  Further Assurances; Post Closing

        At Borrower's cost and expense, Borrower shall (i) within five
(5) Business Days after Lender's demand, take such further actions, obtain such
consents and approvals and duly execute and deliver such further agreements,
assignments, instructions or documents as Lender may reasonably request with
respect to the purposes, terms and conditions of the Loan Documents and the
consummation of the transactions contemplated thereby, whether before, at or
after the performance and/or consummation of the transactions contemplated
hereby or the occurrence of a Default or Event of Default, (ii) without limiting
and notwithstanding any other provision of any Loan Document, execute and
deliver, or cause to be executed and delivered, such agreements and documents,
and take or cause to be taken such actions, and otherwise perform, observe and
comply with such obligations, as are set forth on Schedule 6.8, and (iii) upon
the exercise by Lender or any of its Affiliates of any power, right, privilege
or remedy pursuant to any Loan Document or under applicable law or at equity
which requires any consent, approval, registration, qualification or
authorization of any Governmental Authority, execute and deliver, or cause the
execution and delivery of, all applications, certificates, instruments and other
documents that may be so required for such consent, approval, registration,
qualification or authorization. Without limiting the foregoing, upon the
exercise by Lender or any of its Affiliates of any right or remedy under any
Loan Document which requires any consent, approval or

21

--------------------------------------------------------------------------------


registration with, consent, qualification or authorization by, any Person,
Borrower shall execute and deliver, or cause the execution and delivery of, all
applications, certificates, instruments and other documents that Lender or its
Affiliate may be required to obtain for such consent, approval, registration,
qualification or authorization.

6.9  Payment of Indebtedness

        Except as otherwise prescribed in the Loan Documents or any amendment
entered into between the parties, Borrower shall pay, discharge or otherwise
satisfy at or before maturity (subject to applicable grace periods and, in the
case of trade payables, to ordinary course payment practices) all of its
material obligations and liabilities, except when the amount or validity thereof
is being contested in good faith by appropriate proceedings and such reserves as
Lender may deem proper in accordance with this Agreement shall have been made.

6.10 Lien Searches

        If Liens other than Permitted Liens exist, Borrower immediately shall
take, execute and deliver all actions, documents and instruments necessary to
release and terminate such Liens.

6.11 Use of Proceeds

        Borrower shall use the proceeds from the Revolving Facility only for the
purposes set forth in the first "WHEREAS" clause of this Agreement.

6.12 Collateral Documents; Security Interest in Collateral

        Borrower shall (i) execute, obtain, deliver, file, register and/or
record any and all financing statements, continuation statements, stock powers,
instruments and other documents, or cause the execution, filing, registration,
recording or delivery of any and all of the foregoing, that are necessary or
required under law or otherwise or reasonably requested by Lender to be
executed, filed, registered, obtained, delivered or recorded to create,
maintain, perfect, preserve, validate or otherwise protect the pledge of the
Collateral to Lender and Lender's perfected first priority Lien on the
Collateral (and Borrower irrevocably grants Lender the right, at Lender's
option, to file any or all of the foregoing), (ii) immediately upon learning
thereof, report to Lender any reclamation, return or repossession of goods in
excess of $50,000.00 (individually or in the aggregate), and (iii) defend the
Collateral and Lender's perfected first priority Lien thereon against all claims
and demands of all Persons at any time claiming the same or any interest therein
adverse to Lender, and pay all reasonable costs and expenses (including, without
limitation, reasonable attorneys' fees and expenses) in connection with such
defense, which may at Lender's Permitted Discretion be added to the Obligations.

6.13 Intentionally Omitted

6.14 Taxes and Other Charges

        All payments and reimbursements to Lender made under any Loan Document
shall be free and clear of and without deduction for all taxes, levies, imposts,
deductions, assessments, charges or withholdings, and all liabilities with
respect thereto of any nature whatsoever, excluding taxes to the extent imposed
on Lender's net income. If Borrower shall be required by law to deduct any such
amounts from or in respect of any sum payable under any Loan Document to Lender,
then the sum payable to Lender shall be increased as may be necessary so that,
after making all required deductions, Lender receives an amount equal to the sum
it would have received had no such deductions been made. Notwithstanding any
other provision of any Loan Document, if at any time after the Closing (i) any
change in any existing law, regulation, treaty or directive or in the
interpretation or application thereof, (ii) any new law, regulation, treaty or
directive enacted or any interpretation or application

22

--------------------------------------------------------------------------------


thereof, or (iii) compliance by Lender with any request or directive (whether or
not having the force of law) from any Governmental Authority: (A) subjects
Lender to any tax, levy, impost, deduction, assessment, charge or withholding of
any kind whatsoever with respect to any Loan Document, or changes the basis of
taxation of payments to Lender of any amount payable thereunder (except for net
income taxes, or franchise taxes imposed in lieu of net income taxes, imposed
generally by federal, state or local taxing authorities with respect to interest
or commitment fees or other fees payable hereunder or changes in the rate of tax
on the overall net income of Lender), or (B) imposes on Lender any other
condition or increased cost in connection with the transactions contemplated
thereby or participations therein; and the result of any of the foregoing is to
increase the cost to Lender of making or continuing any Loan hereunder or to
reduce any amount receivable hereunder, then, in any such case, Borrower shall
promptly pay to Lender any additional amounts necessary to compensate Lender, on
an after-tax basis, for such additional cost or reduced amount as determined by
Lender. If Lender becomes entitled to claim any additional amounts pursuant to
this Section 6.14 it shall promptly notify Borrower of the event by reason of
which Lender has become so entitled, and each such notice of additional amounts
payable pursuant to this Section 6.14 submitted by Lender to Borrower shall,
absent error, be final, conclusive and binding for all purposes. Without
limiting or being limited by any other provision of any Loan Document, Borrower
at all times shall retain and use a Person acceptable to Lender to process,
manage and pay its payroll taxes and shall cause to be delivered to Lender
within ten (10) calendar days after the end of each calendar month a report of
its U.S. payroll taxes for the immediately preceding calendar month and evidence
of payment thereof.

VII. NEGATIVE COVENANTS

        Each Borrower, jointly and severally, covenants and agrees that, until
full performance and satisfaction, and payment in full in cash, of all the
Obligations and termination of this Agreement:

7.1  Financial Covenants

        Borrower shall not violate the financial covenants set forth on Annex I
to this Agreement, which is incorporated herein and made a part hereof. Upon
consummation and completion of the IM Transaction, Lender, in its sole
discretion, may revise the financial covenants set forth on Annex I to such
levels as it elects in its sole discretion.

7.2  Permitted Indebtedness

        Borrower shall not create, incur, assume or suffer to exist any
Indebtedness, except the following (collectively, "Permitted Indebtedness"):
(i) Indebtedness under the Loan Documents, (ii) any Indebtedness set forth on
Schedule 7.2, (iii) Capitalized Lease Obligations incurred after the Closing
Date and Indebtedness incurred pursuant to purchase money Liens permitted by
Section 7.3(v), provided that the aggregate amount thereof outstanding at any
time shall not exceed $2,500,000, (iv) Indebtedness in connection with advances
made by a stockholder in order to cure any default of the financial covenants
set forth on Annex I; provided, however, that such Indebtedness shall be on an
unsecured basis, subordinated in right of repayment and remedies to all of the
Obligations and to all of Lender's rights and in form and substance satisfactory
to Lender; (v) accounts payable to trade creditors and current operating
expenses (other than for borrowed money) which are not aged more than 120
calendar days from the billing date, in each case incurred in the ordinary
course of business and paid within such time period, unless the same are being
contested in good faith and by appropriate and lawful proceedings and such
reserves, if any, with respect thereto as are required by GAAP and deemed
adequate by Borrower's independent accountants shall have been reserved;
(vi) borrowings incurred in the ordinary course of business and not exceeding
$25,000 individually or in the aggregate outstanding at any one time; provided,
however, that such Indebtedness shall be on an unsecured basis, subordinated in
right of repayment and remedies to all of the Obligations and to all of Lender's
rights

23

--------------------------------------------------------------------------------


and in form and substance satisfactory to Lender; and (vii) Permitted
Subordinated Debt which can be repaid with respect to any Foreign Subsidiary,
unless prohibited by this Agreement or any other Loan Document. Borrower shall
not make prepayments on any existing or future Indebtedness to any Person other
than to Lender or to the extent specifically permitted by this Agreement or any
subsequent agreement between Borrower and Lender).

7.3  Permitted Liens

        Borrower shall not create, incur, assume or suffer to exist any Lien
upon, in or against, or pledge of, any of the Collateral or any of its
properties or assets or any of its shares, securities or other equity or
ownership or partnership interests, whether now owned or hereafter acquired,
except the following (collectively, "Permitted Liens"): (i) Liens under the Loan
Documents or otherwise arising in favor of Lender, (ii) Liens imposed by law for
taxes (other than payroll taxes), assessments or charges of any Governmental
Authority for claims not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained by Borrower in accordance with GAAP
to the satisfaction of Lender in its sole discretion, (iii) (A) statutory Liens
of landlords (provided that any such landlord has executed a Landlord Waiver and
Consent in form and substance satisfactory to Lender) and of carriers,
warehousemen, mechanics, materialmen, and (B) other Liens imposed by law or that
arise by operation of law in the ordinary course of business from the date of
creation thereof, in each case only for amounts not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained by
Borrower in accordance with GAAP to the satisfaction of Lender in its Permitted
Discretion, (iv) Liens (A) incurred or deposits made in the ordinary course of
business (including, without limitation, surety bonds and appeal bonds) in
connection with workers' compensation, unemployment insurance and other types of
social security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations, or (B) arising as a result of progress payments
under government contracts, (v) purchase money Liens (A) securing Indebtedness
permitted under Section 7.2(iii), or (B) in connection with the purchase by
Borrower of equipment in the normal course of business, provided that such
payables shall not exceed any limits on Indebtedness provided for herein and
shall otherwise be Permitted Indebtedness hereunder, (vi) Liens necessary and
desirable for the operation of the Borrower's business, provided Lender has
consented to such Liens in writing before their creation and existence and the
priority of such Liens and the debt secured thereby are both subject and
subordinate in all respects to the Liens securing the Collateral and to the
Obligations and all of the rights and remedies of Lender, all in form and
substance satisfactory to Lender in its Permitted Discretion; and (vii) Liens
disclosed on Schedule 7.3.

7.4  Investments; New Facilities or Collateral; Subsidiaries

        Borrower, directly or indirectly, shall not (i) purchase, own, hold,
invest in or otherwise acquire obligations or stock or securities of, or any
other interest in, or all or substantially all of the assets of, any Person or
any joint venture, or (ii) make or permit to exist any loans, advances, or
guarantees to or for the benefit of any other Person or assume, guarantee,
endorse, contingently agree to purchase or otherwise become liable for or upon
or incur any obligation of any Foreign Subsidiary or any other Person (other
than those created by the Loan Documents and Permitted Indebtedness and other
than (A) trade credit extended in the ordinary course of business, (B) advances
for business travel and similar temporary advances made in the ordinary course
of business to officers, directors and employees, (C) the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business, and (D) loans and advances to Foreign Subsidiaries
to the extent that Borrower received cash from Parent's sale of its majority
interest in Permail Pty. Ltd., and in no case, shall such loans and advances
exceed the aggregate principal amount $750,000

24

--------------------------------------------------------------------------------


outstanding at any time and after the Interim Period such amount shall increase
to $5,000,000. Borrower, directly or indirectly, shall not purchase, own,
operate, hold, invest in or otherwise acquire any facility, property or assets
or any Collateral that is not located at the locations set forth on
Schedule 5.18B unless Borrower shall provide to Lender at least thirty
(30) Business Days' prior written notice. Borrower shall have no Subsidiaries
other than such Subsidiaries existing at Closing unless Borrower shall provide
to Lender prior written notice and such Subsidiary is or becomes a Borrower or
Guarantor hereunder. Notwithstanding the foregoing, upon the consummation of the
IM Transaction, Borrower may pay IMS Health Incorporated up to $9,000,000 from
the cash proceeds of the IM Transaction in order to satisfy certain indemnity
obligations owing by Parent to IMS Health Incorporated.

7.5  Dividends; Redemptions

        Borrower shall not (i) declare, pay or make any dividend or distribution
on any shares of capital stock or other securities or interests (other than
dividends or distributions payable in its stock, or split-ups or
reclassifications of its stock), provided that to the extent required by the
pursuit and execution of its strategic alternatives, Parent may pay dividends or
otherwise distribute capital to its stockholders without Lender's consent if
(1) the IM Transaction has been consummated, (2) no Default or Event of Default
has occurred and is continuing, and (3) to the extent of 50% of Borrower's
Excess Cash Flow, (ii) apply any of its funds, property or assets to the
acquisition, redemption or other retirement of any capital stock or other
securities or interests or of any options to purchase or acquire any of the
foregoing (provided, however, that Borrower may redeem its capital stock from
terminated employees pursuant to, but only to the extent required under, the
terms of the related employment agreements as long as no Default or Event of
Default has occurred and is continuing or would be caused by or result
therefrom), (iii) otherwise make any payments or Distributions to any
stockholder, member, partner or other equity owner in Borrower's capacity as
such, or (iv) make any payment of any management, service or related or similar
fee to any Person or with respect to any facility owned, operated or leased by
Borrower of Borrower's revenues for any calendar year during the Term, provided
further that Borrower shall not make or suffer to exist any Distribution or
payment under any service or management agreement if a Default or Event of
Default has occurred and is continuing or would result therefrom.

7.6  Transactions with Affiliates

        Except as provided on Schedule 7.6, Borrower shall not enter into or
consummate any transaction of any kind with any of its Affiliates (including
Foreign Subsidiaries) or any of their respective Affiliates other than:
(i) salary, bonus, employee stock option and other compensation and employment
arrangements with directors or officers in the ordinary course of business,
provided, that no payment of any bonus shall be permitted if a Default or Event
of Default has occurred and remains in effect or would be caused by or result
from such payment, (ii) distributions and dividends permitted pursuant to
Section 7.4, (iii) transactions with Lender or any Affiliate of Lender, and
(iv) payments permitted under and pursuant to written agreements entered into by
and between Borrower and one or more of its Affiliates that both (A) reflect and
constitute transactions on overall terms at least as favorable to Borrower as
would be the case in an arm's-length transaction between unrelated parties of
equal bargaining power, and (B) are subject to such terms and conditions as
determined by Lender in its Permitted Discretion.

25

--------------------------------------------------------------------------------

7.7  Charter Documents; Fiscal Year; Dissolution; Use of Proceeds

        Except as provided on Schedule 7.7, Borrower shall not (i) amend,
modify, restate or change its certificate of incorporation or formation or
bylaws or similar charter documents in a manner that would be materially adverse
to Lender, (ii) change its name, FEIN, corporate structure or identity, or add
any new fictitious name; provided, however, that a Borrower may change its name
upon at least thirty (30) days' prior written notice to Lender of such change,
(iii) change its fiscal year unless Borrower demonstrates to Lender's reasonable
satisfaction compliance with the covenants contained herein for both the fiscal
year in effect prior to any change and the new fiscal year period by delivery to
Lender of appropriate interim and annual pro forma, historical and current
compliance certificates for such periods and such other information as Lender
may reasonably request, (iv) amend, alter or suspend or terminate or make
provisional in any material way, any Permit without the prior written consent of
Lender, which consent shall not be unreasonably withheld, (v) wind up, liquidate
or dissolve (voluntarily or involuntarily) or commence or suffer any proceedings
seeking or that would result in any of the foregoing, or (vi) use any proceeds
of any Advance for "purchasing" or "carrying" "margin stock" as defined in
Regulations U, T or X of the Board of Governors of the Federal Reserve System.

7.8  Truth of Statements

        Borrower shall not furnish to Lender any certificate or other document
that contains any untrue statement of a material fact or that omits to state a
material fact necessary to make it not misleading in light of the circumstances
under which it was furnished.

7.9  IRS Form 8821

        Borrower shall not alter, amend, restate, or otherwise modify, or
withdraw, terminate or re-file the IRS Form 8821 required to be filed pursuant
to the Conditions Precedent in Section 4.1 hereof.

7.10 Subordinated Debt

        Borrower shall not (i) make any prepayment of any part or all of any
Permitted Subordinated Debt, (ii) during the Interim Period, make any payment of
principal or interest on any Permitted Subordinated Debt, (iii) repurchase,
redeem or retire any instrument evidencing any such Permitted Subordinated Debt
prior to maturity, or (iv) enter into any agreement (oral or written) which
could in any way be construed to amend, modify, alter or terminate any one or
more instruments or agreements evidencing or relating to any Permitted
Subordinated Debt in a manner adverse to Lender, as determined by Lender in its
Permitted Discretion.

VIII.  EVENTS OF DEFAULT

        The occurrence of any one or more of the following shall constitute an
"Event of Default:"

        (a)  Borrower shall fail to pay any amount on the Obligations, including
any Funded L/C Exposure, or provided for in any Loan Document when due (whether
on any payment date, at maturity, by reason of acceleration, by notice of
intention to prepay, by required prepayment or otherwise);

        (b)  any representation, statement or warranty made or deemed made by
Borrower or any Guarantor in any Loan Document or in any other certificate,
document, report or opinion delivered in conjunction with any Loan Document to
which it is a party, shall not be true and correct in all material respects or
shall have been false or misleading in any material respect on the date when
made or deemed to have been made (except to the extent already qualified by
materiality, in which case it shall be true and correct in all respects and
shall not be false or misleading in any respect);

26

--------------------------------------------------------------------------------


        (c)  Borrower or any Guarantor or other party thereto other than Lender
shall be in violation, breach or default of, or shall fail to perform, observe
or comply with any covenant, obligation or agreement set forth in, any Loan
Document and such violation, breach, default or failure shall not be cured
within the applicable period set forth in the applicable Loan Document; provided
that, with respect to the affirmative covenants set forth in Article VI (other
than Sections 6.2, 6.8, 6.9 and 6.11 for which there shall be no cure period),
there shall be a fifteen (15) calendar day cure period commencing from the date
of such failure, violation, breach or default;

        (d)  (i) any of the Loan Documents ceases to be in full force and
effect, or (ii) any Lien created thereunder ceases to constitute a valid
perfected first priority Lien on the Collateral in accordance with the terms
thereof, or Lender ceases to have a valid perfected first priority security
interest in any of the Collateral or any securities pledged to Lender pursuant
to the Security Documents;

        (e)  (i) one or more final judgments, decisions, assessments, or decrees
is rendered against any Borrower or Guarantor in an amount in excess of $100,000
individually or $150,000 in the aggregate, which is/are not satisfied, stayed,
vacated or discharged of record within thirty (30) calendar days of being
rendered, including without limitation, with respect to the IRI Action or the
IRS Contingent Liability; or (ii) IMS Health Incorporated fails, or becomes
unable, or IMS Health Incorporated has notified Borrower that it has failed or
has become unable, to honor its indemnity obligations to Parent pursuant to the
Distribution Agreement and any other document or agreement related thereto or
executed in connection therewith.

        (f)    (i) any default occurs, which is not cured or waived, (x) in the
payment of any amount with respect to any Indebtedness (other than the
Obligations) of any Borrower or Guarantor in excess of $100,000, (y) in the
performance, observance or fulfillment of any provision contained in any
agreement, contract, document or instrument to which any Borrower or Guarantor
is a party or to which any of their properties or assets are subject or bound
under or pursuant to which any Indebtedness was issued, created, assumed,
guaranteed or secured and such default continues for more than any applicable
grace period or permits the holder of any Indebtedness to accelerate the
maturity thereof, or (z) in the performance, observance or fulfillment of any
provision contained in any agreement, contract, document or instrument between
any Borrower or Guarantor and Lender or Affiliate of Lender (other than the Loan
Documents), or (ii) any Indebtedness of any Borrower or Guarantor is declared to
be due and payable or is required to be prepaid (other than by a regularly
scheduled payment) prior to the stated maturity thereof, or any obligation of
such Person for the payment of Indebtedness (other than the Obligations) is not
paid when due or within any applicable grace period, or any such obligation
becomes or is declared to be due and payable before the expressed maturity
thereof, or there occurs an event which, with the giving of notice or lapse of
time, or both, would cause any such obligation to become, or allow any such
obligation to be declared to be, due and payable;

        (g)  any Borrower or Guarantor shall (i) be unable to pay its debts
generally as they become due, (ii) file a petition under any insolvency statute,
(iii) make a general assignment for the benefit of its creditors, (iv) commence
a proceeding for the appointment of a receiver, trustee, liquidator or
conservator of itself or of the whole or any substantial part of its property,
or (v) file a petition seeking reorganization or liquidation or similar relief
under any Debtor Relief Law or any other applicable law or statute;

        (h)  (i) a court of competent jurisdiction shall (A) enter an order,
judgment or decree appointing a custodian, receiver, trustee, liquidator or
conservator of any Borrower or Guarantor or the whole or any substantial part of
any such Person's properties, which shall continue unstayed and in effect for a
period of sixty (60) calendar days, (B) shall approve a petition filed against
any Borrower or Guarantor seeking reorganization, liquidation or similar relief
under the any Debtor Relief Law or any other applicable law or statute, which is
not dismissed within sixty (60) calendar days or, (C) under the

27

--------------------------------------------------------------------------------


provisions of any Debtor Relief Law or other applicable law or statute, assume
custody or control of any Borrower or Guarantor or of the whole or any
substantial part of any such Person's properties, which is not irrevocably
relinquished within sixty (60) calendar days, or (ii) there is commenced against
any Borrower or Guarantor any proceeding or petition seeking reorganization,
liquidation or similar relief under any Debtor Relief Law or any other
applicable law or statute, which (A) is not unconditionally dismissed within
sixty (60) calendar days after the date of commencement, or (B) is with respect
to which such Borrower or Guarantor takes any action to indicate its approval of
or consent to;

        (i)    (i) any Change of Control occurs, (ii) any Material Adverse
Effect or Material Adverse Change occurs or is reasonably expected to occur, or
(iii) any Borrower sells or ceases any material portion of its business
operations as currently conducted, including without limitation, the sale or
cessation of operation of its Technology Division, but specifically excluding
the sale or cessation of operation of its Interactive Marketing business
pursuant to the Purchase Agreement;

        (j)    Lender receives any indication or evidence that any Borrower or
Guarantor may have directly or indirectly been engaged in any type of activity
which, in Lender's judgment, might result in forfeiture of any property to any
Governmental Authority which shall have continued unremedied for a period of ten
(10) calendar days after written notice from Lender;

        (k)  an Event of Default occurs under any other Loan Document;

        (l)    intentionally omitted;

        (m)  any Borrower or any of its respective directors or senior officers
is criminally indicted or convicted under any law that could lead to a
forfeiture of any Collateral;

        (n)  the issuance of any process for levy, attachment or garnishment or
execution upon or prior to any judgment against any Borrower or any of its
property or assets in excess of $100,000; or

        (o)  any Borrower or Guarantor does, or enters into or becomes a party
to any agreement or commitment to do, or cause to be done, any of the things
described in this Article VIII or otherwise prohibited by any Loan Document
(subject to any cure periods set forth therein);

        then, and in any such event, notwithstanding any other provision of any
Loan Document, Lender may, by notice to Borrower (i) terminate its obligations
to make Advances hereunder, whereupon the same shall immediately terminate and
(ii) declare all or any of the Notes, all interest thereon and all other
Obligations to be due and payable immediately (except in the case of an Event of
Default under Section VIII(d), (g), (h) or (i)(iii), in which event all of the
foregoing shall automatically and without further act by Lender be due and
payable, provided that, with respect to non-material breaches or violations that
constitute Events of Default under clause (ii) of Section VIII(d), there shall
be a three (3) Business Day cure period commencing from the date of such breach
or violation, in each case without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by Borrower.

IX.  RIGHTS AND REMEDIES AFTER DEFAULT

9.1  Rights and Remedies

        (a)  In addition to the acceleration provisions set forth in
Article VIII above, upon the occurrence and continuation of an Event of Default,
Lender shall have the right to exercise any and all rights, options and remedies
provided for in any Loan Document, under the UCC or at law or in equity,
including, without limitation, the right to (i) apply any property of any
Borrower held by Lender to reduce the Obligations, (ii) foreclose the Liens
created under the Security Documents, (iii) realize upon, take possession of
and/or sell any Collateral or securities pledged with or without judicial
process, (iv) exercise all rights and powers with respect to the Collateral as
any Borrower, as applicable,

28

--------------------------------------------------------------------------------

might exercise, (v) collect and send notices regarding the Collateral, with or
without judicial process, (vi) by its own means or with judicial assistance,
enter any premises at which Collateral and/or pledged securities are located, or
render any of the foregoing unusable or dispose of the Collateral and/or pledged
securities on such premises without any liability for rent, storage, utilities,
or other sums, and no Borrower shall resist or interfere with such action,
(vii) at Borrower's expense, require that all or any part of the Collateral be
assembled and made available to Lender at any place designated by Lender,
(viii) reduce or otherwise change the Facility Cap, and/or (ix) relinquish or
abandon any Collateral or securities pledged or any Lien thereon.
Notwithstanding any provision of any Loan Document, Lender, in its sole
discretion, shall have the right, at any time that Borrower fails to do so, and
from time to time, without prior notice, to: (i) obtain insurance covering any
of the Collateral to the extent required hereunder; (ii) pay for the performance
of any of Obligations; (iii) discharge taxes or Liens on any of the Collateral
that are in violation of any Loan document unless Borrower is in good faith with
due diligence by appropriate proceedings contesting those items; and (iv) pay
for the maintenance and preservation of the Collateral. Such expenses and
advances shall be added to the Obligations until reimbursed to Lender and shall
be secured by the Collateral, and such payments by Lender shall not be construed
as a waiver by Lender of any Event of Default or any other rights or remedies of
Lender.

        (b)  Borrower agrees that notice received by it at least ten
(10) calendar days before the time of any intended public sale, or the time
after which any private sale or other disposition of Collateral is to be made,
shall be deemed to be reasonable notice of such sale or other disposition. If
permitted by applicable law, any perishable Collateral which threatens to
speedily decline in value or which is sold on a recognized market may be sold
immediately by Lender without prior notice to Borrower. At any sale or
disposition of Collateral or securities pledged, Lender may (to the extent
permitted by applicable law) purchase all or any part thereof free from any
right of redemption by any Borrower which right is hereby waived and released.
Borrower covenants and agrees not to, and not to permit or cause any of its
Subsidiaries to, interfere with or impose any obstacle to Lender's exercise of
its rights and remedies with respect to the Collateral. Lender, in dealing with
or disposing of the Collateral or any part thereof, shall not be required to
give priority or preference to any item of Collateral or otherwise to marshal
assets or to take possession or sell any Collateral with judicial process.

9.2  Application of Proceeds

        In addition to any other rights, options and remedies Lender has under
the Loan Documents, the UCC, at law or in equity, all dividends, interest,
rents, issues, profits, fees, revenues, income and other proceeds collected or
received from collecting, holding, managing, renting, selling, or otherwise
disposing of all or any part of the Collateral or any proceeds thereof upon
exercise of its remedies hereunder shall be applied in the following order of
priority: (i) first, to the payment of all costs and expenses of such
collection, storage, lease, holding, operation, management, sale, disposition or
delivery and of conducting Borrower's business and of maintenance, repairs,
replacements, alterations, additions and improvements of or to the Collateral,
and to the payment of all sums which Lender may be required or may elect to pay,
if any, for taxes, assessments, insurance and other charges upon the Collateral
or any part thereof, and all other payments that Lender may be required or
authorized to make under any provision of this Agreement (including, without
limitation, in each such case, reasonable attorneys' fees and all reasonable
expenses, liabilities and advances made or incurred in connection therewith);
(ii) second, to the payment of all Obligations as provided herein; (iii) third,
to the satisfaction of Indebtedness secured by any subordinate security interest
of record in the Collateral if written notification of demand therefor is
received before distribution of the proceeds is completed, provided, that, if
requested by Lender, the holder of a subordinate security interest shall furnish
reasonable proof of its interest, and unless it does so, Lender need not address
its claims; and (iv) fourth, to the payment of any surplus then remaining to
Borrower, unless otherwise provided by law or directed by a court of competent
jurisdiction, provided that Borrower shall be liable for any

29

--------------------------------------------------------------------------------


deficiency if such proceeds are insufficient to satisfy the Obligations or any
of the other items referred to in this section.

9.3  Rights of Lender to Appoint Receiver

        Without limiting and in addition to any other rights, options and
remedies Lender has under the Loan Documents, the UCC, at law or in equity, upon
the occurrence and continuation of an Event of Default, Lender shall have the
right to apply for and have a receiver appointed by a court of competent
jurisdiction in any action taken by Lender to enforce its rights and remedies in
order to manage, protect and preserve the Collateral and continue the operation
of the business of Borrower and to collect all revenues and profits thereof and
apply the same to the payment of all expenses and other charges of such
receivership including the compensation of the receiver and to the payments as
aforesaid until a sale or other disposition of such Collateral shall be finally
made and consummated.

9.4  Rights and Remedies not Exclusive

        Lender shall have the right in its sole discretion to determine which
rights, Liens and/or remedies Lender may at any time pursue, relinquish,
subordinate or modify, and such determination will not in any way modify or
affect any of Lender's rights, Liens or remedies under any Loan Document,
applicable law or equity. The enumeration of any rights and remedies in any Loan
Document is not intended to be exhaustive, and all rights and remedies of Lender
described in any Loan Document are cumulative and are not alternative to or
exclusive of any other rights or remedies which Lender otherwise may have. The
partial or complete exercise of any right or remedy shall not preclude any other
further exercise of such or any other right or remedy.

X. WAIVERS AND JUDICIAL PROCEEDINGS

10.1 Waivers

        Except as expressly provided for herein, Borrower hereby waives setoff,
counterclaim, demand, presentment, protest, all defenses with respect to any and
all instruments and all notices and demands of any description, and the pleading
of any statute of limitations as a defense to any demand under any Loan
Document. Borrower hereby waives any and all defenses and counterclaims it may
have or could interpose in any action or procedure brought by Lender to obtain
an order of court recognizing the assignment of, or Lien of Lender in and to,
any Collateral. With respect to any action hereunder, Lender conclusively may
rely upon, and shall incur no liability to Borrower in acting upon, any request
or other communication that Lender reasonably believes to have been given or
made by a person authorized on Borrower's behalf, whether or not such person is
listed on the incumbency certificate delivered pursuant to Section 4.1 hereof.
In each such case, Borrower hereby waives the right to dispute Lender's action
based upon such request or other communication, absent error.

10.2 Delay; No Waiver of Defaults

        No course of action or dealing, renewal, release or extension of any
provision of any Loan Document, or single or partial exercise of any such
provision, or delay, failure or omission on Lender's part in enforcing any such
provision shall affect the liability of any Borrower or Guarantor or operate as
a waiver of such provision or affect the liability of any Borrower or Guarantor
or preclude any other or further exercise of such provision. No waiver by any
party to any Loan Document of any one or more defaults by any other party in the
performance of any of the provisions of any Loan Document shall operate or be
construed as a waiver of any future default, whether of a like or different
nature, and each such waiver shall be limited solely to the express terms and
provisions of such waiver. Notwithstanding any other provision of any Loan
Document, by completing the Closing under this Agreement and/or by making
Advances, Lender does not waive any breach of any representation or

30

--------------------------------------------------------------------------------


warranty of under any Loan Document, and all of Lender's claims and rights
resulting from any such breach or misrepresentation are specifically reserved.

10.3 Jury Waiver

        EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING UNDER THE LOAN DOCUMENTS OR IN
ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE PARTIES WITH RESPECT
TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE. EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE WAIVER OF
THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY.

XI.  EFFECTIVE DATE AND TERMINATION

11.1 Effectiveness and Termination

        Subject to Lender's right to terminate and cease making Advances upon or
after any Event of Default, this Agreement shall continue in full force and
effect until the full performance and indefeasible payment in cash of all
Obligations, unless terminated sooner as provided in this Section 11.1. Borrower
may terminate this Agreement at any time upon not less than thirty (30) calendar
days' prior written notice to Lender and upon full performance and payment in
full in cash of all Obligations (other than any contingent reimbursement and
indemnification Obligations that are not due and payable at or prior to the time
that borrowings hereunder have been paid in full which Obligations survive
termination pursuant to Section 11.2) on or prior to such 30th calendar day
after Receipt by Lender of such written notice; provided however, that upon
approval by Parent's stockholders of consummation of the IM Transaction,
Borrower shall be permitted to terminate this Agreement upon not less than
fifteen (15) calendar days' prior written notice to Lender and Lender hereby
acknowledges and consents to such sale. All of the Obligations shall be
immediately due and payable upon any such termination on the termination date
stated in any notice of termination (the "Termination Date"); provided that,
notwithstanding any other provision of any Loan Document, the Termination Date
shall be effective no earlier than the first Business Day of the month following
the expiration of the thirty (30) calendar days' prior written notice period.
Notwithstanding any other provision of any Loan Document, no termination of this
Agreement shall affect Lender's rights or any of the Obligations existing as of
the effective date of such termination, and the provisions of the Loan Documents
shall continue to be fully operative until the Obligations (other than any
contingent reimbursement and indemnification Obligations that are not due and
payable at or prior to the time that borrowings hereunder have been paid in full
which Obligations survive termination pursuant to Section 11.2) have been fully
performed and paid in cash in full. The Liens granted to Lender under the
Security Documents and the financing statements filed pursuant thereto and the
rights and powers of Lender shall continue in full force and effect
notwithstanding the fact that Borrower's borrowings hereunder may from time to
time be in a zero or credit position until all of the Obligations (other than
any contingent reimbursement and indemnification Obligations that are not due
and payable at or prior to the time that borrowings hereunder have been paid in
full which Obligations survive termination pursuant to Section 11.2) have been
fully performed and paid in full in cash.

31

--------------------------------------------------------------------------------


11.2 Survival

        All obligations, covenants, agreements, representations, warranties,
waivers and indemnities made by Borrower in any Loan Document shall survive the
execution and delivery of the Loan Documents, the Closing, the making of the
Advances and any termination of this Agreement until all Obligations are fully
performed and indefeasibly paid in full in cash. The obligations and provisions
of Sections 3.5, 3.6, 10.1, 10.3, 11.1, 11.2, 12.4 and 12.7 shall survive
termination of the Loan Documents and any payment, in full or in part, of the
Obligations.

XII. MISCELLANEOUS

12.1 Governing Law; Jurisdiction; Service of Process; Venue

        The Loan Documents shall be governed by and construed in accordance with
the internal laws of the State of Maryland without giving effect to its choice
of law provisions. Any judicial proceeding against Borrower with respect to the
Obligations, any Loan Document or any related agreement may be brought in any
federal or state court of competent jurisdiction located in the State of
Maryland. By execution and delivery of each Loan Document to which it is a
party, Borrower (i) accepts the non-exclusive jurisdiction of the aforesaid
courts and irrevocably agrees to be bound by any judgment rendered thereby,
(ii) waives personal service of process, (iii) agrees that service of process
upon it may be made by certified or registered mail, return receipt requested,
pursuant to Section 12.5 hereof, (iv) waives any objection to jurisdiction and
venue of any action instituted hereunder and agrees not to assert any defense
based on lack of jurisdiction, venue or convenience, and (v) agrees that this
loan was made in Maryland, that Lender has accepted in Maryland Loan Documents
executed by Borrower and has disbursed Advances under the Loan Documents in
Maryland. Nothing shall affect the right of Lender to serve process in any
manner permitted by law or shall limit the right of Lender to bring proceedings
against Borrower in the courts of any other jurisdiction having jurisdiction.
Any judicial proceedings against Lender involving, directly or indirectly, the
Obligations, any Loan Document or any related agreement shall be brought only in
a federal or state court located in the State of Maryland. All parties
acknowledge that they participated in the negotiation and drafting of this
Agreement and that, accordingly, no party shall move or petition a court
construing this Agreement to construe it more stringently against one party than
against any other.

12.2 Successors and Assigns; Participations; New Lenders

        The Loan Documents shall inure to the benefit of Lender, Transferees and
all future holders of any Note, the Obligations and/or any of the Collateral,
and each of their respective successors and assigns. Each Loan Document shall be
binding upon the Persons' other than Lender that are parties thereto and their
respective successors and assigns, and Borrower may assign, delegate or transfer
any Loan Document or any of its rights or obligations thereunder without the
prior written consent of Lender. No rights are intended to be created under any
Loan Document for the benefit of any third party donee, creditor or incidental
beneficiary of any Borrower or Guarantor. Nothing contained in any Loan Document
shall be construed as a delegation to Lender of any other Person's duty of
performance. BORROWER ACKNOWLEDGES AND AGREES THAT LENDER AT ANY TIME AND FROM
TIME TO TIME MAY (I) DIVIDE AND RESTATE ANY NOTE, AND/OR (II) SELL, ASSIGN OR
GRANT PARTICIPATING INTERESTS IN OR TRANSFER ALL OR ANY PART OF ITS RIGHTS OR
OBLIGATIONS UNDER ANY LOAN DOCUMENT, NOTE, THE OBLIGATIONS AND/OR THE COLLATERAL
TO OTHER PERSONS (EACH SUCH TRANSFEREE, ASSIGNEE OR PURCHASER, A "TRANSFEREE").
Each Transferee shall have all of the rights and benefits with respect to the
Obligations, Notes, Collateral and/or Loan Documents held by it as fully as if
the original holder thereof, and either Lender or any Transferee may be
designated as the sole agent to manage the transactions and obligations
contemplated therein; provided that, notwithstanding anything to the contrary in
any Loan Document, Borrower shall not be obligated

32

--------------------------------------------------------------------------------


to pay under this Agreement to any Transferee any sum in excess of the sum which
Borrower would have been obligated to pay to Lender had such participation not
been effected. Notwithstanding any other provision of any Loan Document, Lender
may disclose to any Transferee all information, reports, financial statements,
certificates and documents obtained under any provision of any Loan Document.

12.3 Application of Payments

        To the extent that any payment made or received with respect to the
Obligations is subsequently invalidated, determined to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver, custodian or any other Person under any Debtor Relief Law,
common law or equitable cause or any other law, then the Obligations intended to
be satisfied by such payment shall be revived and shall continue as if such
payment had not been received by Lender. Any payments with respect to the
Obligations received shall be credited and applied in such manner and order as
Lender shall decide in its sole discretion.

12.4 Indemnity

        Each Borrower jointly and severally shall indemnify Lender, its
Affiliates and its and their respective managers, members, officers, employees,
agents, representatives, successors, assigns, accountants and attorneys
(collectively, the "Indemnified Persons") from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, reasonable attorneys' fees and all reasonable expenses,
liabilities and advances made or incurred in connection therewith which may be
imposed on, incurred by or asserted against any Indemnified Person with respect
to or arising out of, or in any litigation, proceeding or investigation
instituted or conducted by any Person with respect to any aspect of, or any
transaction contemplated by or referred to in, or any matter related to, any
Loan Document or any agreement, document or transaction contemplated thereby,
whether or not such Indemnified Person is a party thereto, except to the extent
that any of the foregoing arises out of the gross negligence or willful
misconduct of such Indemnified Person. If any Indemnified Person uses in-house
counsel for any purpose for which any Borrower is responsible to pay or
indemnify, each Borrower expressly agrees that its indemnification obligations
include reasonable charges for such work commensurate with the fees that would
otherwise be charged by outside legal counsel selected by such Indemnified
Person in its sole discretion for the work performed at rates equivalent to the
rates shown on Lender's schedule of rate and fees for in-house legal counsel
which may be provided to Borrower and adjusted by Lender from time to time.
Lender agrees to give Borrower reasonable notice of any event of which Lender
becomes aware for which indemnification may be required under this Section 12.4,
and Lender may elect (but is not obligated) to direct the defense thereof,
provided that the selection of counsel shall be subject to Borrower's consent,
which consent shall not be unreasonably withheld or delayed. Any Indemnified
Person may, in its reasonable discretion, take such actions as it deems
necessary and appropriate to investigate, defend or settle any event or take
other remedial or corrective actions with respect thereto as may be necessary
for the protection of such Indemnified Person or the Collateral. Notwithstanding
the foregoing, if any insurer agrees to undertake the defense of an event (an
"Insured Event"), Lender agrees not to exercise its right to select counsel to
defend the event if that would cause any Borrower's insurer to deny coverage;
provided, however, that Lender reserves the right to retain counsel to represent
any Indemnified Person with respect to an Insured Event at its sole cost and
expense. To the extent that Lender obtains recovery from a third party other
than an Indemnified Person of any of the amounts that any Borrower has paid to
Lender pursuant to the indemnity set forth in this Section 12.4, then Lender
shall promptly pay to such Borrower the amount of such recovery.

33

--------------------------------------------------------------------------------


12.5 Notice

        Any notice or request under any Loan Document shall be given to any
party to this Agreement at such party's address set forth beneath its signature
on the signature page to this Agreement, or at such other address as such party
may hereafter specify in a notice given in the manner required under this
Section 12.5. Any notice or request hereunder shall be given only by, and shall
be deemed to have been received upon (each, a "Receipt"): (i) registered or
certified mail, return receipt requested, on the date on which such received as
indicated in such return receipt, (ii) delivery by a nationally recognized
overnight courier, one (1) Business Day after deposit with such courier,
(iii) facsimile from the recipient acknowledging receipt (whether automatic or
manual from recipient), as applicable; or (iv) except for notices pertaining to
a Default or Event of Default, by electronic transmission upon telephone or
further electronic communication to confirm receipt.

12.6 Severability; Captions; Counterparts; Facsimile Signatures

        If any provision of any Loan Document is adjudicated to be invalid under
applicable laws or regulations, such provision shall be inapplicable to the
extent of such invalidity without affecting the validity or enforceability of
the remainder of the Loan Documents which shall be given effect so far as
possible. The captions in the Loan Documents are intended for convenience and
reference only and shall not affect the meaning or interpretation of the Loan
Documents. The Loan Documents may be executed in one or more counterparts (which
taken together, as applicable, shall constitute one and the same instrument) and
by facsimile transmission, which facsimile signatures shall be considered
original executed counterparts. Each party to this Agreement agrees that it will
be bound by its own facsimile signature and that it accepts the facsimile
signature of each other party.

12.7 Expenses

        Borrower shall pay all costs and expenses incurred by Lender and/or its
Affiliates, including, without limitation, documentation and diligence fees and
expenses, all search, audit, appraisal, recording, professional and filing fees
and expenses and all other out-of-pocket charges and expenses (including,
without limitation, UCC and judgment and tax lien searches and UCC filings and
fees for post-Closing UCC and judgment and tax lien searches and wire transfer
fees and audit expenses), and reasonable attorneys' fees and expenses, (i) in
any effort to enforce, protect or collect payment of any Obligation or to
enforce any Loan Document or any related agreement, document or instrument,
(ii) in connection with entering into, negotiating, preparing, reviewing and
executing the Loan Documents and/or any related agreements, documents or
instruments, (iii) in connection with instituting, maintaining, preserving,
enforcing and/or foreclosing on Lender's Liens in any of the Collateral or
securities pledged under the Loan Documents, whether through judicial
proceedings or otherwise, (iv) in defending or prosecuting any actions, claims
or proceedings arising out of or relating to Lender's transactions with
Borrower, and/or (vi) in connection with any modification, restatement,
supplement, amendment, waiver or extension of any Loan Document and/or any
related agreement, document or instrument. All of the foregoing shall be charged
to Borrower's account and shall be part of the Obligations. If Lender or any of
its Affiliates uses in-house counsel for any purpose under any Loan Document for
which Borrower is responsible to pay or indemnify, Borrower expressly agrees
that its Obligations include reasonable charges for such work commensurate with
the fees that would otherwise be charged by outside legal counsel selected by
Lender or such Affiliate in its sole discretion for the work performed at rates
equivalent to the rates shown on Lender's schedule of rate and fees for in-house
legal counsel which may be provided to Borrower and adjusted by Lender from time
to time. Without limiting the foregoing, Borrower shall pay all taxes (other
than taxes based upon or measured by Lender's income or revenues or any personal
property tax), if any, in connection with the issuance of any Note and the
filing and/or recording of any documents and/or financing statements. Lender

34

--------------------------------------------------------------------------------


acknowledges that it received from Borrower, prior to the date hereof, a $40,000
deposit which shall be applied against the closing costs and expenses payable by
Borrower.

12.8 Entire Agreement; Miscellaneous

        This Agreement and the other Loan Documents to which Borrower is a party
constitute the entire agreement between Borrower and Lender with respect to the
subject matter hereof and thereof, and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof or thereof. Any
promises, representations, warranties or guarantees not herein contained and
hereinafter made shall have no force and effect unless in writing signed by
Borrower and Lender. No provision of this Agreement may be changed, modified,
amended, restated, waived, supplemented, discharged, canceled or terminated
orally or by any course of dealing or in any other manner other than by an
agreement in writing signed by Lender and Borrower. Each party hereto
acknowledges that it has been advised by counsel in connection with the
negotiation and execution of this Agreement and is not relying upon oral
representations or statements inconsistent with the terms and provisions hereof.
Time is of the essence.

12.9 Lender Approvals

        Unless expressly provided herein to the contrary, any approval, consent,
waiver or satisfaction of Lender with respect to any matter that is subject of
any Loan Document may be granted or withheld by Lender in its Permitted
Discretion.

12.10  Confidentiality and Publicity

        Borrower agrees, and agrees to cause each of its Affiliates, (i) not to
transmit or disclose provision of any Loan Document to any Person (other than to
Borrower's advisors and officers on a need-to-know basis) without Lender's prior
written consent, (ii) to inform all Persons of the confidential nature of the
Loan Documents and to direct them not to disclose the same to any other Person
and to require each of them to be bound by these provisions; provided, however,
that Lender acknowledges that Borrower intends to file a copy of this Agreement
as an exhibit to its periodic reports and will be required to refer to certain
material provisions of the Loan Documents in its SEC filings from time to time,
and no consent of Lender is required in connection with these disclosures (the
"SEC Disclosures"). Lender reserves the right to review and approve all
materials that Borrower or any of its Affiliates prepares that contain Lender's
name or describe or refer to any Loan Document, any of the terms thereof or any
of the transactions contemplated thereby, other than the SEC Disclosures.
Borrower shall not, and shall not permit any of its Affiliates to, use Lender's
name (or the name of any of Lender's Affiliates) in connection with any of its
business operations, other than the SEC Disclosures. Nothing contained in any
Loan Document is intended to permit or authorize Borrower or any of its
Affiliates to contract on behalf of Lender. Further, Borrower hereby agrees that
Lender or any Affiliate of Lender may (i) disclose a general description of
transactions arising under the Loan Documents for advertising, marketing or
other similar purposes and (ii) use Borrower's or any Guarantor's name, logo or
other indicia germane to such party in connection with such advertising,
marketing or other similar purposes.

12.11  Intentionally Omitted

12.12  Agent

        Lender and its successors and assigns hereby (i) designate and appoint
CapitalSource Finance LLC, a Delaware limited liability company, and its
successors and assigns ("CapitalSource"), to act as agent for Lender and its
successors and assigns under this Agreement and all other Loan Documents,
(ii) irrevocably authorize CapitalSource to take all actions on its behalf under
the provision of this

35

--------------------------------------------------------------------------------


Loan Agreement and all other Loan Documents, and (iii) to exercise all such
powers and rights, and to perform all such duties and obligations hereunder and
thereunder. CapitalSource, on behalf of Lender, shall hold all Collateral,
payments of principal and interest, fees, charges and collections received
pursuant to this Agreement and all other Loan Documents. Borrower acknowledges
that Lender and its successors and assigns transfer and assign to CapitalSource
the right to act as Lender's agent to enforce all rights and perform all
obligations of Lender contained herein and in all of the other Loan Documents.
Borrower shall at Lender's expense within ten (10) Business Days after Lender's
reasonable request, take such further actions, obtain such consents and
approvals and duly execute and deliver such further agreements, amendments,
assignments, instructions or documents as Lender may request to evidence the
appointment and designation of CapitalSource as agent for Lender and other
financial institutions from time to time party hereto and to the other Loan
Documents.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

36

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each of the parties has duly executed this Revolving
Credit and Security Agreement as of the date first written above.

    BORROWER:

SYNAVANT INC.,
a Delaware corporation
 
 
By:
/s/  CLIFFORD A. FARREN, JR.      

--------------------------------------------------------------------------------

    Name: Clifford A. Farren, Jr.

--------------------------------------------------------------------------------

    Its: Senior Vice President and Chief Financial Officer

--------------------------------------------------------------------------------


 
 
Notice Address for each Borrower:
3445 Peachtree Road, NE
Suite 1400
Atlanta, Georgia 30326
Attention: Clifford A. Farren, Jr.
Phone: (404) 841-4000
FAX: 846-3950
E-Mail: cfarren@synavant.com


 
 
NEW ST, INC.,
a Delaware corporation
 
 
By:
/s/  CLIFFORD A. FARREN, JR.      

--------------------------------------------------------------------------------

Name: Clifford A. Farren, Jr.
Title: Senior Vice President and Chief Financial Officer
 
 
SYNAVANT LLC,
a Delaware limited liability company
 
 
By:
/s/  CLIFFORD A. FARREN, JR.      

--------------------------------------------------------------------------------

Name: Clifford A. Farren, Jr.
Title: Senior Vice President and Chief Financial Officer
 
 
SYNAVANT LATIN AMERICA INC.,
a Delaware corporation
 
 
By:
/s/  CLIFFORD A. FARREN, JR.      

--------------------------------------------------------------------------------

Name: Clifford A. Farren, Jr.
Title: Senior Vice President and Chief Financial Officer
 
 
SYNAVANT TURKEY INC.,
a Delaware corporation
 
 
By:
/s/  CLIFFORD A. FARREN, JR.      

--------------------------------------------------------------------------------

Name: Clifford A. Farren, Jr.
Title: Senior Vice President and Chief Financial Officer

37

--------------------------------------------------------------------------------

    SYNAVANT PHILIPPINES INC.,
a Delaware corporation
 
 
By:
/s/  CLIFFORD A. FARREN, JR.      

--------------------------------------------------------------------------------

Name: Clifford A. Farren, Jr.
Title: Senior Vice President and Chief Financial Officer
 
 
SYNAVANT TAIWAN INC.,
a Delaware corporation
 
 
By:
/s/  CLIFFORD A. FARREN, JR.      

--------------------------------------------------------------------------------

Name: Clifford A. Farren, Jr.
Title: Senior Vice President and Chief Financial Officer
 
 
SYNAVANT KOREA INC.,
a Delaware corporation
 
 
By:
/s/  CLIFFORD A. FARREN, JR.      

--------------------------------------------------------------------------------

Name: Clifford A. Farren, Jr.
Title: Senior Vice President and Chief Financial Officer
 
 
SYNAVANT JAPAN INC.,
a Delaware corporation
 
 
By:
/s/  CLIFFORD A. FARREN, JR.      

--------------------------------------------------------------------------------

Name: Clifford A. Farren, Jr.
Title: Senior Vice President and Chief Financial Officer
 
 
CAPITALSOURCE FINANCE LLC
 
 
By:
/s/  STEVEN A. MUSELES      

--------------------------------------------------------------------------------

    Name: Steven A. Museles

--------------------------------------------------------------------------------

    Its: Senior Vice President

--------------------------------------------------------------------------------


 
 
Address for Notices:
CapitalSource Finance LLC
4445 Willard Avenue, 12th Floor
Chevy Chase, MD 20815
Attention: Healthcare Finance Group, Portfolio Manager
Telephone: (301) 841-2700
FAX: (301) 841-2340
E-Mail: mfidati@capitalsource.com

38

--------------------------------------------------------------------------------




EXHIBITS


Exhibit A —   Form of Borrowing Certificate
SCHEDULES
Schedule 2.4
—
 
Borrower's Account(s)
Schedule 5.2
—
 
Required Consents
Schedule 5.3
—
 
Capitalization, Organization Chart (including all subsidiaries,
authorized/issued capitalization, owners, directors, officers and managers) and
Joint Ventures
Schedule 5.4
—
 
Liens; Real and Personal Property Owned or Leased; Leases
Schedule 5.5
—
 
Defaults; Service Fees; Managers
Schedule 5.6
—
 
Litigation
Schedule 5.8
—
 
Taxes
Schedule 5.11
—
 
Intellectual Property
Schedule 5.15
—
 
Existing Indebtedness
Schedule 5.16
—
 
Other Agreements
Schedule 5.17
—
 
Insurance
Schedule 5.18A
—
 
Corporate Names
Schedule 5.18B
—
 
Places of Business
Schedule 5.22
—
 
IRS Tax Liability
Schedule 6.8
—
 
Further Assurances/Post Closing
Schedule 7.2
—
 
Permitted Indebtedness
Schedule 7.3
—
 
Permitted Liens
Schedule 7.6
—
 
Transactions with Affiliates
Schedule 7.7
—
 
Charter Documents; Fiscal Year; Dissolution; Use of Proceeds

39

--------------------------------------------------------------------------------




ANNEX I



FINANCIAL COVENANTS


(1)  Minimum EBITDA

        (a)  Parent on a consolidated basis shall not permit its Adjusted EBITDA
to be less than the following amounts for the months indicated:

March, 2003:   ($1,024,000 ) April, 2003:   ($1,330,000 ) May, 2003:  
($1,263,000 ) June, 2003:   $412,000   July, 2003:   ($234,000 ) August, 2003:  
($15,000 ) September, 2003:   $1,239,000   October, 2003:   $756,000   November,
2003:   $878,000   December, 2003:   $64,000  

        If the Adjusted EBITDA of Parent, on a consolidated basis, exceeds such
amounts listed above for any particular month, then such excess shall be
credited towards the following month's Adjusted EBITDA calculation.

        (b)  At no time shall Parent, on a consolidated basis, permit its EBITDA
for the Test Period ending on any date of such determination to be less than the
following amounts during the time periods indicated:

 
   
   
(i)   From the end of the Interim Period through March 31, 2004:   $500,000
(ii)
 
From April 1, 2004 through June 30, 2004:
 
$1,500,000
(iii)
 
From July 1, 2004 through the end of the Term:
 
$1,750,000

(2)  Fixed Charge Coverage Ratio (EBITDA/Fixed Charges)

        At the end of each calendar month following the Interim Period, the
Fixed Charge Coverage Ratio shall not be less than the following 1.25:1 from the
end of the Interim Period until until the end of the Term

(3)  Net Worth

        Until full performance and satisfaction, and indefeasible payment in
full in cash, of all the Obligations, Parent, on a consolidated basis, will
maintain a positive Tangible Net Worth at all times.

(4)  Cash Velocity

        Collections of Borrower's Accounts shall not be less than $15,000,000
for each Test Period, as measured at the end of each calendar month during the
Term; provided, that upon any violation of or failure to comply with this
covenant Lender shall have the right, in its sole discretion, to consider for
all purposes under the Agreement as though Borrower actually collected Accounts
equal to such minimum required amount.

40

--------------------------------------------------------------------------------

(5)  Minimum Liquidity and Working Capital

        At all times from the Closing Date through the first anniversary of the
Closing Date Borrower shall have not less than $2,000,000 of Available Cash on
hand. At all times after the first anniversary of the Closing Date, Borrower
shall have not less than $500,000 of Available Cash on hand.

        For purposes of the covenants set forth in this Annex I, the terms
listed below shall have the following meanings:

        "Adjusted EBITDA" shall mean the sum, without duplication, of the
following for Parent, on a consolidated basis: Net Income determined in
accordance with GAAP, plus, (a) Interest Expense, (b) taxes on income, whether
paid, payable or accrued, (c) depreciation expense, (d) amortization expense,
(e) all other non-cash, non-recurring charges and expenses, excluding accruals
for cash expenses made in the ordinary course of business, and (f) loss from any
sale of assets, other than sales in the ordinary course of business, all of the
foregoing determined in accordance with GAAP, minus (a) Cash Interest Expense,
(b) taxes on income that are paid in cash, (c) Cash Capital Expenditures,
(d) restructuring payments, (e) gains from any sale of assets, other than sales
in the ordinary course of business, and (f) other extraordinary or non-recurring
gains.

        "Available Cash" shall mean, for and on any date, the sum without
duplication of the following for Borrower: (a) unrestricted cash on hand on such
date, (b) Cash Equivalents held on such date, and (c) the unborrowed
Availability on and as of such date.

        "Capital Expenditures" shall mean, for any Test Period, the sum (without
duplication) of all expenditures (whether paid in cash or accrued as
liabilities) during the Test Period that are or should be treated as capital
expenditures under GAAP.

        "Cash Capital Expenditures" shall mean, for any month, the sum (without
duplication) of scheduled or other required payments of principal on Capitalized
Lease Obligations and all other unfinanced capital expenditures paid in cash.

        "Cash Equivalents" shall mean (a) securities issued, or directly and
fully guaranteed or insured, by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than six
months from the date of acquisition, (b) U.S. dollar denominated time deposits,
certificates of deposit and bankers' acceptances of (i) any domestic commercial
bank of recognized standing having capital and surplus in excess of
$500,000,000, or (ii) any bank (or the parent company of such bank) whose
short-term commercial paper rating from Standard & Poor's Ratings Services
("S&P") is at least A-2 or the equivalent thereof or from Moody's Investors
Service, Inc. ("Moody's") is at least P-2 or the equivalent thereof in each case
with maturities of not more than six months from the date of acquisition (any
bank meeting the qualifications specified in clauses (b)(i) or (ii), an
"Approved Bank"), (c) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clause (a), above,
entered into with any Approved Bank, (d) commercial paper issued by any Approved
Bank or by the parent company of any Approved Bank and commercial paper issued
by, or guaranteed by, any industrial or financial company with a short-term
commercial paper rating of at least A-2 or the equivalent thereof by S&P or at
least P-2 or the equivalent thereof by Moody's, or guaranteed by any industrial
company with a long term unsecured debt rating of at least A or A2, or the
equivalent of each thereof, from S&P or Moody's, as the case may be, and in each
case maturing within six months after the date of acquisition and
(e) investments in money market funds substantially all of whose assets are
comprised of securities of the type described in clauses (a) through (d) above.

        "Cash Interest Expense" shall mean, for any month, total interest
expense (including attributable to Capital Leases in accordance with GAAP), fees
with respect to all outstanding Indebtedness including capitalized interest but
excluding commissions, discounts and other fees owed with respect to letters of
credit and bankers' acceptance financing and net costs under Interest Rate
Agreements.

41

--------------------------------------------------------------------------------

        "EBITDA" shall mean, for any Test Period, the sum, without duplication,
of the following for Parent, on a consolidated basis: Net Income determined in
accordance with GAAP, plus, (a) Interest Expense, (b) taxes on income, whether
paid, payable or accrued, (c) depreciation expense, (d) amortization expense,
(e) all other non-cash, non-recurring charges and expenses, excluding accruals
for cash expenses made in the ordinary course of business, and (f) loss from any
sale of assets, other than sales in the ordinary course of business, all of the
foregoing determined in accordance with GAAP, minus (a) gains from any sale of
assets, other than sales in the ordinary course of business and (b) other
extraordinary or non-recurring gains.

        "Fixed Charge Coverage Ratio" shall mean, for Borrower collectively on a
consolidated basis, the ratio of (a) EBITDA for the Test Period, to (b) Fixed
Charges for the Test Period.

        "Fixed Charges" shall mean, the sum of the following: (a) Total Debt
Service, (b) Capital Expenditures, (c) income taxes paid in cash or accrued,
(d) dividends paid or accrued or declared, and (e) restructuring charges.

        "Intangible Assets" means all intangible assets (determined in
conformity with GAAP) including, without limitation, goodwill, intellectual
property, licenses, organizational costs, deferred amounts, covenants not to
compete, unearned income, restricted funds, investments in Subsidiaries,
intercompany receivables and accumulated depreciation.

        "Interest Expense" shall mean, for any Test Period, total interest
expense (including attributable to Capital Leases in accordance with GAAP) fees
with respect to all outstanding Indebtedness including capitalized interest but
excluding commissions, discounts and other fees owed with respect to letters of
credit and bankers' acceptance financing and net costs under Interest Rate
Agreements.

        "Interest Rate Agreement" shall mean any interest rate swap, cap or
collar agreement or other similar agreement or arrangement designed to hedge the
position with respect to interest rates.

        "Net Income" shall mean, the net income (or loss) determined in
conformity with GAAP, provided that there shall be excluded (i) the income (or
loss) of any Person in which any other Person (other than any Borrower) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to a Borrower by such Person, (ii) the income (or
loss) of any Person accrued prior to the date it becomes a Borrower or is merged
into or consolidated with a Borrower or that Person's assets are acquired by a
Borrower, (iii) the income of any Subsidiary of Borrower to the extent that the
declaration or payment of dividends or similar distributions of that income by
that Subsidiary is not at the time permitted by operation of the terms of the
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, (iv) compensation expense
resulting from the issuance of capital stock, stock options or stock
appreciation rights issued to former or current employees, including officers,
of a Borrower, or the exercise of such options or rights, in each case to the
extent the obligation (if any) associated therewith is not expected to be
settled by the payment of cash by a Borrower or any affiliate thereof, and
(v) compensation expense resulting from the repurchase of capital stock, options
and rights described in clause (iv) of this definition of Net Income.

        "Tangible Net Worth" means assets (excluding Intangible Assets) less
liabilities (determined in conformity with GAAP).

        "Test Period" shall mean the three most recent calendar months then
ended (taken as one accounting period), or such other period as specified in the
Agreement or any Annex thereto.

        "Total Debt" shall mean, at any date of determination, for Borrower
individually and collectively on a consolidated and consolidating basis, the
total Indebtedness on such date less cash and Cash Equivalents held on such
date.

        "Total Debt Service" shall mean the sum of (i) scheduled or other
required payments of principal on Indebtedness, and (ii) Interest Expense, in
each case for such period.

42

--------------------------------------------------------------------------------




APPENDIX A



DEFINITIONS


        "Accounts" shall mean all "accounts" (as defined in the UCC) of Borrower
(or, if referring to another Person, of such other Person), including without
limitation, accounts, accounts receivables, monies due or to become due and
obligations in any form (whether arising in connection with contracts, contract
rights, Instruments, General Intangibles or Chattel Paper), in each case whether
arising out of goods sold or services rendered or from any other transaction and
whether or not earned by performance, now or hereafter in existence, and all
documents of title or other documents representing any of the foregoing, and all
collateral security and guaranties of any kind, now or hereafter in existence,
given by any Person with respect to any of the foregoing.

        "Account Debtor" shall mean any Person who is obligated under an
Account.

        "Advance" shall mean a borrowing under the Revolving Facility. Any
amounts paid by Lender on behalf of Borrower or any Guarantor under any Loan
Document shall be an Advance for purposes of the Agreement.

        "Affiliate" shall mean, as to any Person, any other Person (a) that,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person, (b) who is a
director or officer (i) of such Person, (ii) of any Subsidiary of such Person,
or (iii) of any Person described in clause (a) above with respect to such
Person, or (c) which, directly or indirectly through one or more intermediaries,
is the beneficial or record owner (as defined in Rule 13d-3 of the Securities
Exchange Act of 1934, as amended, as the same is in effect on the date hereof)
of five percent (5%) or more of any class of the outstanding voting stock,
securities or other equity or ownership interests of such Person. For purposes
of this definition, the term "control" (and the correlative terms, "controlled
by" and "under common control with") shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies, whether through ownership of securities or other interests, by
contract or otherwise.

        "Applicable Rate" shall mean the interest rates applicable from time to
time to Advances under the Agreement.

        "Borrowing Base" shall mean, as of any date of determination, the net
collectible U.S. Dollar value of the sum of (i) eighty-five percent (85%) of the
Eligible Billed Receivables and (ii) fifty percent (50%) of the Eligible
Unbilled Receivables, as such are set forth, as determined with reference to the
most recent Borrowing Certificate and otherwise in accordance with the
Agreement; provided, however, that if as of such date the most recent Borrowing
Certificate is of a date more than four Business Days before or after such date,
the Borrowing Base shall be adjusted accordingly.

        "Borrowing Certificate" shall mean a Borrowing Certificate substantially
in the form of Exhibit A.

        "Business Day" shall mean any day other than a Saturday, Sunday or other
day on which the Federal Reserve or Lender is closed.

        "Capital Lease" shall mean, as to any Person, a lease of any interest in
any kind of property or asset by that Person as lessee that is, should be or
should have been recorded as a "capital lease" in accordance with GAAP.

        "Capitalized Lease Obligations" shall mean all obligations of any Person
under Capital Leases, in each case, taken at the amount thereof accounted for as
a liability in accordance with GAAP.

        "Change of Control" shall mean, with respect to any Borrower or
Guarantor, the occurrence of any of the following: (i) a merger, consolidation,
reorganization, recapitalization or share or interest exchange, sale or transfer
or any other transaction or series of transactions in which its stockholders,

43

--------------------------------------------------------------------------------


managers, partners or interest holders immediately prior to such transaction or
series of transactions receive, in exchange for the stock or interests owned by
them, cash, property or securities of the resulting or surviving entity or any
Affiliate thereof, and, as a result thereof, Persons who, individually or in the
aggregate, were holders of 50% or more of its voting stock, securities or
equity, partnership or ownership interests immediately prior to such transaction
or series of transactions hold less than 50% of the voting stock, securities or
other equity, partnership or ownership interests of the resulting or surviving
entity or such Affiliate thereof, calculated on a fully diluted basis, (ii) a
direct or indirect sale, transfer or other conveyance or disposition, in any
single transaction or series of transactions, of all or substantially all of its
assets, (iii) the initial public offering of its securities, or (iv) any "change
in/of control" or "sale" or "disposition" or similar event as defined in any
document governing indebtedness of such Person which gives the holder of such
indebtedness the right to accelerate or otherwise require payment of such
indebtedness prior to the maturity date thereof.

        "Charter and Good Standing Documents" shall mean, for each Borrower
(i) a copy of the certificate of incorporation or formation (or other charter
document) certified as of a date satisfactory to Lender before the Closing Date
by the applicable Governmental Authority of the jurisdiction of incorporation or
organization of such Borrower, (ii) a copy of the bylaws or similar
organizational documents of certified as of a date satisfactory to Lender before
the Closing Date by the corporate secretary or assistant secretary of such
Borrower, (iii) an original certificate of good standing as of a date acceptable
to Lender issued by the applicable Governmental Authority of the jurisdiction of
incorporation or organization of such Borrower and of every other jurisdiction
in which such Borrower has an office or conducts business or is otherwise
required to be in good standing, and (iv) copies of the resolutions of the Board
of Directors or managers (or other applicable governing body) and, if required,
stockholders, members or other equity owners authorizing the execution, delivery
and performance of the Loan Documents to which such Borrower is a party,
certified by an authorized officer of such Person as of the Closing Date.

        "Closing" shall mean the satisfaction, or written waiver by Lender, of
all of the conditions precedent set forth in the Agreement required to be
satisfied prior to the consummation of the transactions contemplated hereby.

        "Closing Date" shall mean the date of this Agreement.

        "Collateral" shall mean, collectively and each individually, all
collateral and/or security granted to Lender by Borrower and/or Guarantors
pursuant to the Loan Documents.

        "Collateral Patent, Trademark and Copyright Assignment" shall mean any
patent, trademark, or copyright assignment or acknowledgement executed by and
between Borrower and Lender, as such may be modified, amended or supplemented
from time to time.

        "Debtor Relief Law" shall mean, collectively, the Bankruptcy Code of the
United States of America and all other applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws from time to time in effect affecting the rights
of creditors generally, as amended from time to time.

        "Default" shall mean any event, fact, circumstance or condition that,
with the giving of applicable notice or passage of time or both, would
constitute or be or result in an Event of Default.

        "Deposit Account" shall mean, collectively, the Lockbox Account and all
bank or other depository accounts of either Borrower.

        "Distribution" shall mean any fee, payment, bonus or other remuneration
of any kind, and any repayment of or debt service on loans or other
indebtedness.

        "Distribution Agreement" shall mean the Distribution Agreement, dated as
of August 31, 2000, between IMS Health Incorporated and Parent.

44

--------------------------------------------------------------------------------


        "Eligible Billed Receivables" shall mean each Eligible Receivable
arising in the ordinary course of business of Borrower that is evidenced by an
invoice, statement or other documentary evidence reasonably satisfactory to
Lender that is dated.

        "Eligible Receivables" shall mean each Account arising in the ordinary
course of Borrower's business from the sale of goods or rendering of Services
unless:

        (a)  it is an Eligible Billed Receivable in connection with services
provided to a particular Account Debtor, to the extent that it exceeds the
aggregate of Unearned Revenue for such Account Debtor, provided that, if the
Unearned Revenue for an Account Debtor exceeds the aggregate Billed Receivables
for such Account Debtor, then the eligible Billed Receivable for such Project
shall be zero (0);

        (b)  it is not subject to a valid perfected first priority security
interest in favor of Lender, subject to no other Lien;

        (c)  it is not evidenced by an invoice, statement or other documentary
evidence satisfactory to Lender; provided, that Lender in its sole discretion
may from time to time include as Accounts that are not evidenced by an invoice,
statement or other documentary evidence satisfactory to Lender as Eligible
Receivables and determine the advance rate, liquidity factors and reserves
applicable to Advances made on any such Accounts;

        (d)  it arises out of services rendered or a sale made to, or out of any
other transaction between Borrower or any of its Subsidiaries and, one or more
Affiliates of Borrower or any of its Subsidiaries;

        (e)  with respect to Eligible Billed Receivables, it remains unpaid for
longer than the earlier of (i) 60 calendar days after the first to occur of the
claim date or invoice date, and (ii) 90 calendar days after the applicable
Services were rendered;

        (f)    with respect to all Accounts owed by any particular Account
Debtor and/or its Affiliates, if more than fifty (50%) of the aggregate balance
of all such Accounts owing from such Account Debtor and/or its Affiliates remain
unpaid for longer than the earlier of (i) 60 calendar days after the first to
occur of the claim date or invoice date, and (ii) 90 calendar days after the
applicable Services were rendered;

        (g)  with respect to all Accounts owed by any particular Account Debtor
and/or its Affiliates, 40% or more of all such Accounts are not deemed Eligible
Receivables for any reason hereunder (which percentage may, in Lender's
Permitted Discretion, be increased or decreased);

        (h)  with respect to all Accounts owed by any particular Account Debtor
and/or its Affiliates, if such Accounts exceed 20% of the net collectible dollar
value of all Eligible Receivables at any one time (other than the Accounts owed
by Novartis, Abbott Laboratories, and Bayer, which each shall not exceed 30% of
the net collectible dollar value of all Eligible Receivables) (which percentages
may, in Lender's Permitted Discretion, be increased or decreased);

        (i)    any covenant, agreement, representation or warranty contained in
any Loan Document with respect to such Account has been breached and remains
uncured;

        (j)    the Account Debtor for such Account has commenced a voluntary
case under any Debtor Relief Law or has made an assignment for the benefit of
creditors, or a decree or order for relief has been entered by a court having
jurisdiction in respect of such Account Debtor in an involuntary case under any
Debtor Relief Law, or any other petition or application for relief under any
Debtor Relief Law has been filed against such Account Debtor, or such Account
Debtor has failed, suspended business, ceased to be solvent, called a meeting of
its creditors, or has consented to or suffered a receiver, trustee, liquidator
or custodian to be appointed for it or for all or a significant portion of its

45

--------------------------------------------------------------------------------


assets or affairs, or Borrower, in the ordinary course of business, should have
known of any of the foregoing;

        (k)  it arises from the sale of property or services rendered to one or
more Account Debtors outside the continental United States or that have their
principal place of business or chief executive offices outside the continental
United States;

        (l)    it represents the sale of goods or rendering of services to an
Account Debtor on a bill-and-hold, guaranteed sale, sale-and-return, sale on
approval, consignment or any other repurchase or return basis or is evidenced by
Chattel Paper or an Instrument of any kind or has been reduced to judgment;

        (m)  the applicable Account Debtor for such Account is any Governmental
Authority, unless rights to payment of such Account have been assigned to Lender
pursuant to the Assignment of Claims Act of 1940, as amended (31 U.S.C.
Section 3727, et seq. and 41 U.S.C. Section 15, et seq.), or otherwise all with
applicable statutes or regulations respecting the assignment of government
Accounts have been complied with;

        (n)  it is subject to any offset (deferred revenue), credit (including
any resource or other income credit or offset) deduction, defense, discount,
chargeback, freight claim, allowance, adjustment, dispute or counterclaim, or is
contingent in any respect or for any reason;

        (o)  there is any agreement with an Account Debtor for any deduction
from such Account, except for discounts or allowances made in the ordinary
course of business for prompt payment, all of which discounts or allowances are
reflected in the calculation of the face value of each invoice related thereto,
such that only the discounted amount of such Account after giving effect to such
discounts and allowances shall be considered an Eligible Receivable;

        (p)  any return, rejection or repossession of goods or services related
to it has occurred;

        (q)  it is not payable to Borrower;

        (r)  Borrower has agreed to accept or has accepted any non-cash payment
for such Account;

        (s)  with respect to any Account arising from the sale of goods, the
goods have not been shipped to the Account Debtor or its designee; or

        (t)    with respect to any Account arising from the performance of
Services, the Services have not been actually performed or the Services were
undertaken in violation of any law;

provided, however, that such other specifications and requirements may be
established from time to time by Lender, as determined in Lender's Permitted
Discretion.

        "Eligible Unbilled Receivables" shall mean each Eligible Receivable
arising in the ordinary course of business of Borrower that is not an Eligible
Billed Receivable and for which an invoice, statement or other billing document
has not yet been created or sent; provided that any such receivable will cease
to be an Eligible Unbilled Receivable on the earlier of (i) the date on which it
becomes evidenced by an invoice, statement or other documentary evidence of any
kind, and (ii) 30 calendar days after the Services covered by such Account were
rendered.

        "Environmental Laws" shall mean, collectively and each individually,the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Superfund Amendment and Reauthorization Act of 1986, the Resource
Conservation and Recovery Act, the Toxic Substances Control Act, the Clean Air
Act, the Clean Water Act, any other "Superfund" or "Superlien" law and all other
federal, state and local and foreign environmental, land use, zoning, health,
chemical use, safety and sanitation laws, statutes, ordinances and codes
relating to the protection of the environment and/or governing the use, storage,
treatment, generation, transportation, processing, handling,

46

--------------------------------------------------------------------------------


production or disposal of Hazardous Substances, in each case, as amended, and
the rules, regulations, policies, guidelines, interpretations, decisions, orders
and directives of Governmental Authorities with respect thereto.

        "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as amended, and the regulations thereunder.

        "Event of Default" shall mean the occurrence of any event set forth in
Article VIII.

        "Excess Cash Flow" shall mean, for any fiscal year, without duplication,
an amount equal to the sum of (i) consolidated net income or loss of Borrower
for such period, plus (ii) an amount equal to the amount of depreciation
expenses, amortization expense (including the amortization of goodwill), and all
other non-cash charges deducted in arriving at such consolidated net income or
loss, plus (iii) an amount equal to the net loss on the sale, lease, transfer or
other disposition of assets by Borrower during such period to the extent
deducted in arriving at such consolidated net income or loss, less (vi) an
amount equal to the permitted Capital Expenditures of Borrower for such period,
less (vii) an amount equal to the sum of all regularly scheduled payments and
optional and mandatory prepayments of principal on Indebtedness for money
borrower of Borrower (other than on the Loans) actually made during such period
to the extent permitted hereunder, less (viii) an amount equal to the net gain
on the sale, lease, transfer or other disposition of assets by Borrower during
such period to the extent included in arriving at such consolidated net income
or loss.

        "Fair Valuation" shall mean the determination of the value of the
consolidated assets of a Person on the basis of the amount which may be realized
by a willing seller within a reasonable time through collection or sale of such
assets at market value on a going concern basis to an interested buyer who is
willing to purchase under ordinary selling conditions in an arm's length
transaction.

        "Foreign Subsidiaries" shall mean all of entities identified on
Schedule 5.3 hereto as Foreign Subsidiaries.

        "Funded L/C Exposure" means the aggregate principal amount, as of any
date of determination, of all payments that were made by Lender under any Letter
of Credit, but which have not been reimbursed to Lender by the Borrower or
converted into Advances pursuant to the terms of this Agreement.

        "GAAP" shall mean generally accepted accounting principles in the United
States of America in effect from time to time as applied by nationally
recognized accounting firms.

        "Government Account" shall be defined to mean all Accounts and
Receivables arising out of or with respect to any Government Contract.

        "Government Contract" shall be defined to mean all contracts with the
United States Government or with any agency thereof, and all amendments thereto.

        "Governmental Authority" shall mean any federal, state, municipal,
national, local or other governmental department, court, commission, board,
bureau, agency or instrumentality or political subdivision thereof, or any
entity or officer exercising executive, legislative or judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case, whether of the United States or a state, territory or possession
thereof, a foreign sovereign entity or country or jurisdiction or the District
of Columbia.

        "Guarantor" shall mean, collectively and each individually, all
guarantors of the Obligations or any part thereof.

        "Guaranty" shall mean, collectively and each individually, all
guarantees executed by any Guarantors.

47

--------------------------------------------------------------------------------


        "Hazardous Substances" shall mean, without limitation, any flammable
explosives, radon, radioactive materials, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, petroleum and petroleum products,
methane, hazardous materials, hazardous wastes, hazardous or toxic substances or
related materials as defined in or subject to any applicable Environmental Law.

        "IM Transaction" shall mean the proposed sale of Parent's Interactive
Marketing business as contemplated by the Purchase Agreement.

        "Indebtedness" of any Person shall mean, without duplication, (a) all
items which, in accordance with GAAP, would be included in determining total
liabilities as shown on the liability side of the balance sheet of such Person
as of the date as of which Indebtedness is to be determined, including any lease
which, in accordance with GAAP would constitute Indebtedness, (b) all
indebtedness secured by any mortgage, pledge, security, Lien or conditional sale
or other title retention agreement to which any property or asset owned or held
by such Person is subject, whether or not the indebtedness secured thereby shall
have been assumed, (c) all indebtedness of others which such Person has directly
or indirectly guaranteed, endorsed (otherwise than for collection or deposit in
the ordinary course of business), discounted or sold with recourse or agreed
(contingently or otherwise) to purchase or repurchase or otherwise acquire, or
in respect of which such Person has agreed to supply or advance funds (whether
by way of loan, stock, equity or other ownership interest purchase, capital
contribution or otherwise) or otherwise to become directly or indirectly liable.

        "Insurer" shall mean a Person that insures another Person against any
costs incurred in the receipt by such other Person of Services, or that has an
agreement with any Borrower to compensate it for providing Services to Borrower.

        "Interim Period" shall mean the period commencing on the Closing Date
and ending on the earlier of (a) the consummation of the IM Transaction and
(b) October 31, 2003.

        "Inventory" shall mean all "inventory" (as defined in the UCC) of
Borrower (or, if referring to another Person, of such other Person), now owned
or hereafter acquired, and all documents of title or other documents
representing any of the foregoing, and all collateral security and guaranties of
any kind, now or hereafter in existence, given by any Person with respect to any
of the foregoing.

        "IRI Action" shall mean the complaint filed in the United States
District Court for the Southern District of New York on July 29, 1996 by
Information Resources, Inc. naming as defendants The Dun & Bradstreet
Corporation, A C Nielsen Company, and IMS International, Inc.

        "IRS Contingent Liability" shall mean contingent liabilities of Borrower
to the IRS relating to certain spin-off and global tax planning initiatives by
Borrower, its predecessors and former Affiliates, including, but not limited to,
(a) the 1996 spin-off of Cognizant Corporation from The Dun & Bradstreet
Corporation, (b) the 1998 spin-off of IMS Health Incorporated from Cognizant
Corporation, and (c) the utilization of certain capital losses in 1989 and 1990
by The Dun & Bradstreet Corporation.

        "L/C Bank" means any bank that issues a Letter of Credit for the account
of the Borrower.

        "L/C Exposure" means the sum, as of any date of determination, of the
Unfunded L/C Exposure and the Funded L/C Exposure.

        "Landlord Waiver and Consent" shall mean a waiver/consent in form and
substance satisfactory to Lender from the owner/lessor of any premises not owned
by Borrower at which any of the Collateral is now or hereafter located for the
purpose of providing Lender access to such Collateral, in each case as such may
be modified, amended or supplemented from time to time.

        "Lender Collateral Account" means a general interest bearing deposit
account established at and maintained by Lender and under the exclusive dominion
and control of Lender, into which Collateral

48

--------------------------------------------------------------------------------


in the form of cash shall be deposited for purposes of collateralizing Letter of
Credit obligations as set forth herein, and as to which Lender has "control"
pursuant to Section 9-104 of the UCC.

        "Letter of Credit" means each letter of credit issued by Lender for or
on behalf of Borrower, which (i) is a standby letter of credit, (ii) is issued
for the purpose for which Borrower has historically obtained letters of credit,
or for such other purpose as is reasonably acceptable to Lender, and, in all
cases, for a purpose permitted for use of proceeds hereunder, (iii) is
denominated in U.S. Dollars, (iv) is governed by the Uniform Customs and
Practices for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication 500, except as otherwise agreed by Lender, and (v) is in
form reasonably satisfactory to Lender:

        "Lien" shall mean any mortgage, pledge, security interest, encumbrance,
restriction, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof), or any other arrangement pursuant to which title
to the property is retained by or vested in some other Person for security
purposes.

        "Loan" or "Loans" shall mean, individually and collectively, all
Advances under the Revolving Facility.

        "Loan Documents" shall mean, collectively and each individually, the
Agreement, the Notes, the Security Documents, the Lockbox Agreements, the
Uniform Commercial Code Financing Statements, the Subordination Agreement, the
Landlord Waiver and Consents, the Borrowing Certificates, and all other
agreements, documents, instruments and certificates heretofore or hereafter
executed or delivered to Lender in connection with any of the foregoing or the
Loans, as the same may be amended, modified or supplemented from time to time.

        "Lockbox Accounts" shall mean the accounts maintained by Borrower at the
Lockbox Banks into which all collections or payments on their Accounts and other
Collateral are paid.

        "Material Adverse Effect" or "Material Adverse Change" shall mean any
event, condition or circumstance or set of events, conditions or circumstances
or any change(s) which (i) has, had or could reasonably be expected to have any
material adverse effect upon or change in the validity or enforceability of any
Loan Document, (ii) has been or could reasonably be expected to be material and
adverse to the value of any of the Collateral or to the business, operations,
prospects, properties, assets, liabilities or condition of Borrower and/or
Guarantors, either individually or taken as a whole, or (iii) has materially
impaired or could reasonably be expected to materially impair the ability of any
Borrower or Guarantor to perform the Obligations or to consummate the
transactions under the Loan Documents executed by such Person.

        "Note" shall mean, collectively and each individually, the promissory
note(s) payable to the order of Lender executed by Borrower evidencing the
Revolving Facility, as the same may be modified, amended or supplemented from
time to time.

        "Obligations" shall mean all shall mean all present and future
obligations, Indebtedness and liabilities of Borrower and/or Guarantors to
Lender at any time and from time to time of every kind, nature and description,
direct or indirect, secured or unsecured, joint and several, absolute or
contingent, due or to become due, matured or unmatured, now existing or
hereafter arising, contractual or tortious, liquidated or unliquidated, under
any of the Loan Documents or otherwise relating to Notes and/or Loans,
including, without limitation, all applicable fees, charges and expenses and/or
all amounts paid or advanced by Lender on behalf of or for the benefit of any
Borrower and/or Guarantor for any reason at any time, including in each case
obligations of performance as well as obligations of payment and interest that
accrue after the commencement of any proceeding under any Debtor Relief Law by
or against any such Person.

49

--------------------------------------------------------------------------------


        "Payment Office" shall mean initially the address set forth beneath
Lender's name on the signature page of the Agreement, and thereafter, such other
office of Lender, if any, which it may designate by notice to Borrower to be the
Payment Office.

        "Permit" shall mean collectively all licenses, leases, powers, permits,
franchises, certificates, authorizations, approvals, certificates of need,
provider numbers and other rights.

        "Permitted Discretion" shall mean a determination or judgment made by
Lender in good faith in the exercise of reasonable (from the perspective of a
secured lender) business judgment.

        "Permitted Subordinated Debt" shall mean (i) indebtedness owing by
Borrower to certain of its Foreign Subsidiaries from time to time and which is
subject to the terms and conditions of the Subordination Agreement, and (ii) any
other Indebtedness of Borrower (A) that is expressly subordinated to the
Obligations on terms satisfactory to Lender, (B) that matures by its terms no
earlier than 6 months after the end of the Term with no scheduled principal
payments permitted prior to such maturity, and (C) that is evidenced by an
indenture or other similar agreement that is in a form satisfactory to Lender in
its sole discretion.

        "Person" shall mean an individual, a partnership, a corporation, a
limited liability company, a business trust, a joint stock company, a trust, an
unincorporated association, a joint venture, a Governmental Authority or any
other entity of whatever nature.

        "Prime Rate" shall mean a fluctuating interest rate per annum equal at
all times to the rate of interest announced publicly from time to time by
Citibank, N.A. as its base rate; provided, that such rate is not necessarily the
best rate offered to its customers, and, should Lender be unable to determine
such rate, such other indication of the prevailing prime rate of interest as may
reasonably be chosen by Lender; provided, that each change in the fluctuating
interest rate shall take effect simultaneously with the corresponding change in
the Prime Rate.

        "Project" shall mean any contract of Borrower to render Services to a
client.

        "Purchase Agreement" shall mean the Purchase Agreement, dated as of
March 16, 2003, between Cegedim S.A. and Parent

        "Revolving Facility Maturity Date" shall have the meaning assigned to
such term in Section 2.2(b).

        "Security Documents" shall mean the Notes, this Agreement, Stock Pledge
Agreements, Collateral Patent, Trademark, and Copyright Assignment, Lockbox
Agreements, Uniform Commercial Code Financing Statements and all other documents
or instruments necessary to create or perfect the Liens in the Collateral, as
such may be modified, amended or supplemented from time to time.

        "Services" shall mean help desk, mobile user training, professional
services, hardware services, implementation and support services provided by
Borrower to pharmaceutical companies pursuant to various agreements and other
bona fide services rendered by Borrower reasonably related to the foregoing.

        "Stock Pledge Agreement" shall mean, collectively and each individually,
(i) the US Pledge Agreement, (ii) the share charge or other equivalent
agreement, in form and substance satisfactory to Lender, executed and delivered
after the Closing Date, by and among certain of Borrowers in favor of Lender
pledging shares of stock or other equity interests in all Borrowers and their
Subsidiaries organized under the laws of the United Kingdom, and (iii) such
other pledge agreements, share charges and equivalent agreements executed by any
Borrower or its Subsidiaries in favor of Lender, in each case as amended,
restated, supplemented or otherwise modified from time to time.

        "Subsidiary" shall mean, (i) as to Borrower, any Person in which more
than 50% of all equity, membership, partnership or other ownership interests is
owned directly or indirectly by Borrower or one or more of its Subsidiaries, and
(ii) as to any other Person, any Person in which more than 50% of

50

--------------------------------------------------------------------------------


all equity, membership, partnership or other ownership interests is owned
directly or indirectly by such Person or by one or more of such Person's
Subsidiaries.

        "Subordination Agreement" shall mean the Subordination Agreement, dated
as of the date hereof, executed and delivered by Borrowers and certain of their
Subsidiaries and Lender, as amended, restated, supplemented or otherwise
modified from time to time.

        "Term" shall mean the period commencing on the date set forth on the
first page hereof and ending on September 30, 2004.

        "Termination Fee" shall mean (for the time period indicated) the amount
equal to (i) 1.0% of the Facility Cap, if the date of such termination by
Borrower is after the Closing Date but before the four (4) month anniversary of
the Closing Date; and (ii) 1.5% of the Facility Cap, if the date of notice of
such termination by Borrower is on or after the four (4) month anniversary of
the Closing Date.

        "UCC" shall mean the Uniform Commercial Code as in effect in the State
of Maryland from time to time.

        "Unearned Revenue" shall mean with respect to any Project payments that
Borrower has received from a client for services to be rendered by Borrower in
the future on such Project.

        "Unfunded L/C Exposure" means the maximum amount which Lender may be
required, under all Letters of Credit outstanding as of any date of
determination, to pay on such date or at any future time. Unfunded L/C Exposure
shall not include any amounts outstanding within the meaning of Funded L/C
Exposure.

        "US Pledge Agreement" shall mean that certain Stock Pledge Agreement,
dated as of the Closing Date, by and among each Borrower that owns an equity
interest in any Subsidiary of Parent.

51

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



REVOLVING CREDIT AND SECURITY AGREEMENT
REVOLVING CREDIT AGREEMENT
TABLE OF CONTENTS
REVOLVING CREDIT AND SECURITY AGREEMENT
EXHIBITS
SCHEDULES

ANNEX I



FINANCIAL COVENANTS

APPENDIX A



DEFINITIONS
